 

Exhibit 10.1

 

Execution Version

 



 

 

U.S. $2,200,000,000

 

TERM LOAN AGREEMENT,

 

dated as of March 23, 2020

 

among

 

ROYAL CARIBBEAN CRUISES LTD.,
as the Borrower,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.,
BNP PARIBAS SECURITIES CORP.,
and
GOLDMAN SACHS BANK USA,

 

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.
as Administrative Agent and Collateral Agent

 



 

 



 

 

 

TABLE OF CONTENTS

 

    PAGE       Article I       DEFINITIONS AND ACCOUNTING TERMS      
Section 1.1. Defined Terms 1       Section 1.2. Use of Defined Terms; Other
Definitional Provisions 19       Section 1.3. Cross-References 20      
Section 1.4. Accounting and Financial Determinations 20       Section 1.5. LIBOR
Replacement 21       Article II       COMMITMENTS, BORROWING PROCEDURES AND
NOTES       Section 2.1. The Advances 21       Section 2.2. Making the Advances
21       Section 2.3. [Intentionally omitted] 23       Section 2.4. Fees 23    
  Section 2.5. [Intentionally omitted] 23       Section 2.6. Repayment of
Advances 23       Section 2.7. Interest on Advances 23       Section 2.8.
Interest Rate Determination 24       Section 2.9. Optional Conversion of
Advances 25       Section 2.10. Optional Prepayments of Advances 25      
Section 2.11. Payments and Computations 26       Section 2.12. Sharing of
Payments, Etc. 27       Section 2.13. Evidence of Debt 27       Section 2.14.
Mandatory Prepayments 28       Section 2.15. Defaulting Lenders 28      
Section 2.16. Extension Option 29       Section 2.17. Increase Option 30

 



i

 

 

      Article III   CERTAIN LIBO RATE AND OTHER PROVISIONS       Section 3.1.
LIBO Rate Lending Unlawful 31       Section 3.2. Deposits Unavailable 31      
Section 3.3. Increased Costs, etc. 31       Section 3.4. Funding Losses 33      
Section 3.5. Increased Capital Costs 33       Section 3.6. Taxes 34      
Section 3.7. Reserve Costs 36       Section 3.8. Replacement Lenders, etc. 36  
    Section 3.9. Setoff 37       Section 3.10. Use of Proceeds 37      
Article IV       CONDITIONS TO BORROWING       Section 4.1. Effectiveness 37    
  Section 4.2. All Borrowings 39       Section 4.3. Determinations Under
Section 4.1 39       Article V       REPRESENTATIONS AND WARRANTIES      
Section 5.1. Organization, etc. 40       Section 5.2. Due Authorization,
Non-Contravention, etc. 40       Section 5.3. Government Approval,
Regulation, etc. 40       Section 5.4. Compliance with Environmental Laws 40    
  Section 5.5. Validity, etc. 41       Section 5.6. Financial Information;
Material Adverse Effect 41

 



ii

 

 

Section 5.7. No Default, Event of Default or Prepayment Event 41      
Section 5.8. Litigation 41       Section 5.9. Vessels 41       Section 5.10.
Subsidiaries 41       Section 5.11. Obligations rank pari passu 42      
Section 5.12. No Filing, etc. Required 42       Section 5.13. No Immunity 42    
  Section 5.14. Pension Plans 42       Section 5.15. Investment Company Act 42  
    Section 5.16. Regulation U 42       Section 5.17. Accuracy of Information 42
      Section 5.18. Compliance with Laws 43       Section 5.19. ERISA 43      
Section 5.20. EEA Financial Institution 43       Section 5.21. USA PATRIOT Act
43       Section 5.22. Collateral Documents 43       Article VI       COVENANTS
      Section 6.1. Affirmative Covenants 43       SECTION 6.1.1. Financial
Information, Reports, Notices, etc. 44       SECTION 6.1.2. Approvals and Other
Consents 45       SECTION 6.1.3. Compliance with Laws, etc. 45      
SECTION 6.1.4. Vessel Registration; Maintenance of Vessels 45      
SECTION 6.1.5. Insurance 45       SECTION 6.1.6. Books and Records 46      
SECTION 6.1.7. Further Assurances; Additional Collateral 46

 



iii

 

 

SECTION 6.1.8. Post-Closing Obligations 46       SECTION 6.1.9. Future
Developments 46       SECTION 6.1.10. Lender Calls 47       Section 6.2.
Negative Covenants 47       SECTION 6.2.1. Business Activities 47      
SECTION 6.2.2. Indebtedness 47       SECTION 6.2.3. Liens 48      
SECTION 6.2.4. Financial Condition 50       SECTION 6.2.5. [Intentionally
omitted] 50       SECTION 6.2.6. Consolidation, Merger, etc. 50      
SECTION 6.2.7. Asset Dispositions, etc. 51       SECTION 6.2.8. Use of Proceeds
51       SECTION 6.2.9. Investments 51       SECTION 6.2.10. Restricted Payments
53       SECTION 6.2.11. Transactions with Affiliates 53       Article VII      
EVENTS OF DEFAULT       Section 7.1. Listing of Events of Default 54      
SECTION 7.1.1. Non-Payment of Obligations 54       SECTION 7.1.2. Breach of
Warranty 54       SECTION 7.1.3. Non-Performance of Certain Covenants and
Obligations 54       SECTION 7.1.4. Default on Other Indebtedness 54      
SECTION 7.1.5. Pension Plans 55       SECTION 7.1.6.
Bankruptcy, Insolvency, etc. 55       SECTION 7.1.7. Change of Control 56      
SECTION 7.1.8. Liens 56       Section 7.2. Action if Bankruptcy 56      
Section 7.3. Action if Other Event of Default 56       Section 7.4. Application
of Funds 56

 



iv

 

 

Article VIII       PREPAYMENT EVENTS       Section 8.1. Listing of Prepayment
Events 57       SECTION 8.1.1. [Intentionally omitted] 57       SECTION 8.1.2.
Unenforceability 57       SECTION 8.1.3. Approvals 57       SECTION 8.1.4.
Non-Performance of Certain Covenants and Obligations 57       SECTION 8.1.5.
Judgments 57       Section 8.2. Mandatory Prepayment 57       Article IX      
[Intentionally omitted]       Article X       THE AGENTS       Section 10.1.
Actions 58       Section 10.2. Rights as a Lender 58       Section 10.3. Lender
Indemnification 59       Section 10.4. Exculpation 59       Section 10.5.
Reliance by Administrative Agent 60       Section 10.6. Delegation of Duties 60
      Section 10.7. Resignation of Administrative Agent 61       Section 10.8.
Non-Reliance on Administrative Agent and Other Lenders 62       Section 10.9. No
Other Duties 62       Section 10.10. [Intentionally Omitted] 62      
Section 10.11. Agency Fee 62       Section 10.12. Lender ERISA Matters 62      
Section 10.13. Collateral and Guaranty Matters 63

 



v

 

 

Article XI       MISCELLANEOUS PROVISIONS       Section 11.1. Waivers,
Amendments, etc. 64       Section 11.2. Notices 65       Section 11.3. Payment
of Costs and Expenses 66       Section 11.4. Indemnification 67      
Section 11.5. Survival 68       Section 11.6. Severability 68      
Section 11.7. Headings 68       Section 11.8. Execution in Counterparts,
Effectiveness, etc. 69       Section 11.9. Governing Law; Entire Agreement 69  
    Section 11.10. Successors and Assigns 69       Section 11.11. Sale and
Transfer of Advances and Note; Participations in Advances 69      
SECTION 11.11.1. Assignments 69       SECTION 11.11.2. Participations 72      
SECTION 11.11.3. Register 72       SECTION 11.11.4. Competitor List 73      
Section 11.12. Other Transactions 73       Section 11.13. Forum Selection and
Consent to Jurisdiction 73       Section 11.14. Process Agent 74      
Section 11.15. Judgment 74       Section 11.16. [Intentionally omitted] 74      
Section 11.17. WAIVER OF JURY TRIAL 74       Section 11.18. Confidentiality 74  
    Section 11.19. No Fiduciary Relationship 75       Section 11.20. Electronic
Execution of Assignments and Certain Other Documents 75       Section 11.21.
Acknowledgement and Consent to Bail-In of Affected Financial Institutions 75    
  Section 11.22. Acknowledgement Regarding Any Supported QFCs 76



 



vi

 

 

SCHEDULES           SCHEDULE I - Commitments       SCHEDULE II - Disclosure
Schedule       SCHEDULE III - Notices       SCHEDULE IV - Post-Closing
Obligations       EXHIBITS           Exhibit A - Form of Note       Exhibit B -
Form of Notice of Borrowing       Exhibit C - Form of Interest Period Notice    
  Exhibit D - Form of Lender Assignment Agreement       Exhibit E - Form of
Increase Option Agreement       Exhibit F - Form of Added Lender Agreement



 



vii

 

 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT, dated as of March 23, 2020, is among ROYAL CARIBBEAN
CRUISES LTD., a Liberian corporation (the “Borrower”), the various financial
institutions as are or shall become parties hereto as Lenders (as defined
herein) and MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan Stanley”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires to obtain Commitments from the Lenders pursuant to
which Advances will be made to the Borrower in a maximum aggregate principal
amount not to exceed $2,200,000,000;

 

WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article IV), to extend Advances to the
Borrower; and

 

WHEREAS, the proceeds of such Advances will be used for working capital and
other general corporate purposes, including capital expenditures and acquisition
financing, of the Borrower and its Subsidiaries;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Article I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1.      Defined Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, when capitalized, except where the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):

 

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

 

“Added Lender” is defined in Section 2.17(a).

 

“Added Lender Agreement” means an Added Lender Agreement substantially in the
form of Exhibit F, with such changes as are reasonably acceptable to the
Borrower and the Administrative Agent.

 

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.5.

 

“Administrative Agent’s Account” means (a) the account of the Administrative
Agent maintained by the Administrative Agent at its office in New York, NY,
Account Wiring Instructions: Citibank, N.A., New York, NY 10043, ABA #:
021-000-089, Account Name: Morgan Stanley Senior Funding, Inc., Account Number:
406-99-776, Reference: Royal Caribbean Cruises, Attention: Loan Servicing, and
(b) such other account of the Administrative Agent as is designated in writing
from time to time by the Administrative Agent to the Borrower and the Lenders
for such purpose.

 



 

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a LIBO Rate Advance (each of which shall be
a “Type” of Advance).

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Agents” means (a) the Administrative Agent, (b) the Collateral Agent and
(c) the Lenders listed as the co-syndication agents on the cover page hereof in
their respective capacities as agents under Article X, together with their
respective successors (if any) in such capacity.

 

“Aggregate Collateral Vessel Value” means the aggregate net book value of all
Collateral Vessels calculated in accordance with GAAP, as certified by a senior
officer of the Borrower in a certificate delivered to the Administrative Agent
together with the financial statements delivered pursuant to Section 6.1.1(a) or
(b) hereof (or, prior to the delivery of the first such financial statements
hereunder, as certified by a senior officer of the Borrower in a certificate
delivered to the Administrative Agent on or prior to the Effective Date).

 

“Agreement” means, on any date, this Term Loan Agreement as originally in effect
on the Effective Date and as thereafter from time to time further amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
LIBO Lending Office in the case of a LIBO Rate Advance.

 

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the elapsed number of days since the Initial Funding Date, as set
forth below:

 

Date  Applicable Margin for
LIBO Rate Advances   Applicable Margin for
Base Rate Advances  Initial Funding Date through 179 days after the Initial
Funding Date   2.25%   1.25% 180 days after the Initial Funding Date through 364
days after the Initial Funding Date   2.50%   1.50% 365 days after the Initial
Funding Date and thereafter   2.75%   1.75%

 



2

 

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Morgan Stanley Senior Funding, Inc., JPMorgan Chase Bank,
N.A., BofA Securities, Inc., BNP Paribas Securities Corp. and Goldman Sachs Bank
USA, in their capacities as joint lead arrangers and joint bookrunners.

 

“Availability Period” means the Effective Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

 

(a)            the rate of interest in effect for such day as publicly announced
from time to time by Morgan Stanley as its “prime rate”;

 

(b)            ½ of 1.00% per annum above the Federal Funds Rate in effect on
such day; and

 

(c)            the rate per annum appearing on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) as the London
interbank offered rate for deposits in Dollars (“LIBOR”), at approximately 11:00
A.M. (London time) on such date for a period of one month (“One Month LIBOR”);
provided that if One Month LIBOR shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement, plus 1.00%.

 

The “prime rate” is a rate set by Morgan Stanley based upon various factors
including Morgan Stanley’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
prime rate announced by Morgan Stanley shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.7(a)(i).

 



3

 

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include a SOFR-Based Rate) that has been selected by the
Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate and LIBOR for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than 1.00%, the
Benchmark Replacement will be deemed to be 1.00% for the purposes of this
Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate and LIBOR with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate and LIBOR with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate and LIBOR with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters that the Administrative Agent in consultation with the Borrower decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate or LIBOR:

 

(1)            in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Rate or LIBOR permanently or indefinitely ceases to
provide the LIBO Rate or LIBOR; or

 

(2)            in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate and LIBOR:

 

(1)            a public statement or publication of information by or on behalf
of the administrator of the LIBO Rate and LIBOR announcing that such
administrator has ceased or will cease to provide the LIBO Rate and LIBOR,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate and LIBOR;

 



4

 

 

(2)            a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Rate and LIBOR, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBO Rate and LIBOR, a resolution authority with
jurisdiction over the administrator for the LIBO Rate and LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBO Rate and LIBOR, which states that the administrator of the LIBO
Rate and LIBOR has ceased or will cease to provide the LIBO Rate and LIBOR
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate and LIBOR; or

 

(3)            a public statement or publication of information by the
regulatory supervisor for the administrator of the LIBO Rate and LIBOR
announcing that the LIBO Rate and LIBOR is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and LIBOR and solely to the extent that the LIBO Rate and LIBOR have not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Rate and LIBOR for all purposes hereunder in
accordance with Section 2.8(c) and (y) ending at the time that a Benchmark
Replacement has replaced the LIBO Rate and LIBOR for all purposes hereunder
pursuant to Sections 2.8(c) through (f).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BHC Act Affiliate” is defined in Section 11.22(b).

 

“Borrower” is defined in the preamble.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and, in the case of LIBO Rate Advances, having the same Interest Period,
made by each of the Lenders.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or London, and, if the applicable
Business Day relates to any LIBO Rate Advances, on which dealings are carried on
in the London interbank market.

 



5

 

 

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.

 

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

 

“CCHI” means Celebrity Cruises Holdings, Inc., a Liberian corporation.

 

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” is defined in the Pledge and Security Agreement.

 

“Collateral Agent” is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Collateral Agent, and as
shall have accepted such appointment, pursuant to Section 10.7.

 

“Collateral Coverage Ratio” means, as of any date of determination, the ratio of
(a) the Aggregate Collateral Vessel Value to (b) the aggregate amount of
outstanding Advances, as of such date.

 

“Collateral Documents” means, collectively, the Pledge and Security Agreement
and each of the other agreements, instruments or documents (including, without
limitation, any intellectual property security agreements, vessel mortgages and
deed of covenants) that creates or purports to create a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

 



6

 

 

“Collateral Vessels” means Vessels owned by any Person whose equity constitutes
Pledged Collateral.

 

“Commitment” means as to any Lender the Dollar amount set forth opposite such
Lender’s name on Schedule I hereto as such Lender’s “Commitment”. The initial
aggregate amount of the Lenders’ Commitments as of the Effective Date is
$2,200,000,000.

 

“Communications” is defined in Section 11.2(b).

 

“Competitor” is defined in Section 11.11.1(f).

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(1)            the rate, or methodology for this rate, and conventions for this
rate selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

(2)            if, and to the extent that, the Administrative Agent determines
that Compounded SOFR cannot be determined in accordance with clause (1) above,
then the rate, or methodology for this rate, and conventions for this rate that
the Administrative Agent determines are substantially consistent with at least
five currently outstanding U.S. dollar-denominated syndicated credit facilities
at such time (as a result of amendment or as originally executed) that are
publicly available for review;

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.9.

 

“Covered Entity” is defined in Section 11.22(b).

 

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the then-current Benchmark.

 



7

 

 

“Debt Incurrence” means any incurrence of indebtedness for borrowed money by the
Borrower or any of its Subsidiaries, whether pursuant to a public offering or a
Rule 144A or other private placement of debt securities (including debt
securities convertible into equity securities) or an incurrence of loans under
any loan or credit facility, other than (a) unsecured indebtedness provided by
banks or other financial institutions, in each case, under the Borrower’s senior
unsecured revolving credit facilities in an aggregate amount not greater than
the commitments thereunder plus the amount of any existing uncommitted
incremental facilities, in each case, as in effect on the Effective Date;
(b) indebtedness owed by the Borrower or any of its Subsidiaries to the Borrower
or any of its Subsidiaries, (c) issuances of commercial paper incurred in the
ordinary course of business of the Borrower and its Subsidiaries,
(d) Capitalized Lease Liabilities incurred in the ordinary course of business of
the Borrower and its Subsidiaries, (e) purchase money indebtedness incurred in
the ordinary course of business of the Borrower and its Subsidiaries,
(f) indebtedness under overdraft facilities, (g) obligations in connection with
repurchase agreements and/or securities lending arrangements, (h) vessel
financings, amendments thereto, and refinancings thereof (except to the extent
any such financing is secured by liens that are not related to newly-acquired or
constructed vessels that are being financed with such indebtedness),
(i) unsecured debt securities of the Borrower (which are not guaranteed by any
Subsidiary) in an aggregate principal amount not to exceed $1,000,000,000;
provided that the Arrangers shall have approved of the underwriters or initial
purchasers with respect to the issuance of such debt securities, (j) other
indebtedness in an aggregate principal amount not to exceed $100,000,000 and
(k) any unsecured short-term loan provided by the U.S. Federal government to the
Borrower (and which is not guaranteed by any Subsidiary).

 



 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Default Right” is defined in Section 11.22(b).

 

“Defaulting Lender” means, subject to Section 2.15(a), at any time, any Lender
that, at such time (a) has failed to (i) fund all or any portion of its Advances
within two Business Days of the date such Advances were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any debtor relief law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a governmental authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(a)) upon delivery of written notice of such determination to the
Borrower and each Lender.

 





8

 

 

“Designated Assets” means (a) the Pledged Collateral, (b) any Collateral Vessel
and (c) any Equity Interests of any Subsidiary of the Borrower that owns,
directly or indirectly through its Subsidiaries, the issuer of any Pledged
Collateral.

 

“Determination Notice” is defined in Section 3.2.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
II.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Collateral or
Collateral Vessel by any Person.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Advances and all other Obligations that are
accrued and payable), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests and except as permitted in
clause (a) above), in whole or in part, (c) requires the scheduled payments of
dividends in cash (for this purpose, dividends shall not be considered required
if the issuer has the option to permit them to accrue, cumulate, accrete or
increase in liquidation preference or if the Borrower has the option to pay such
dividends solely in Qualified Equity Interests), or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date. Notwithstanding the foregoing,
(A) if such Equity Interest is issued pursuant to any plan for the benefit of
directors, officers, employees, members of management, managers or consultants
or by any such plan to such directors, officers, employees, members of
management, managers or consultants, in each case, in the ordinary course of
business of the Borrower or any Subsidiary of the Borrower, such Equity Interest
shall not constitute Disqualified Equity Interests solely because it may be
required to be repurchased by the issuer thereof in order to satisfy applicable
statutory or regulatory obligations, and (B) no Equity Interest held by any
future, present or former employee, director, officer, manager, member of
management or consultant (or their respective Affiliates or immediate family
members) of the Borrower (or any Subsidiary of the Borrower) shall be considered
Disqualified Equity Interests because such stock is redeemable or subject to
repurchase pursuant to any management equity subscription agreement, stock
option, stock appreciation right or other stock award agreement, stock ownership
plan, put agreement, stockholder agreement or similar agreement that may be in
effect from time to time.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or such other office of such Lender as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

 



9

 

 

“Downgrade” is defined in Section 4.1(e).



 

“Early Opt-in Election” means the occurrence of:

 

(1)            (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.8 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate and LIBOR, and

 

(2)            (i) the election by the Administrative Agent or (ii) the election
by the Required Lenders to declare that an Early Opt-in Election has occurred
and the provision, as applicable, by the Administrative Agent of written notice
of such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“Early Repayment Event” means (a) any Notes Issuance or Debt Incurrence and
(b) any Equity Issuance.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means March 23, 2020.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities) but excluding any debt securities convertible
into such Equity Interests.

 

“Equity Issuance” means any issuance of Equity Interests by the Borrower,
whether pursuant to a public offering or in a Rule 144A or other private
placement, other than issuances pursuant to employee and/or director stock plans
or employee and/or director compensation plans.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

 



10

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” is defined in Section 7.1.

 

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from proceeds of casualty insurance and condemnation awards
related to a Collateral Vessel.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof (or any amended or successor version that is substantively comparable),
any current or future regulations promulgated thereunder or official
interpretations thereof, any agreements entered into pursuant to section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to any published intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
any published intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such published
intergovernmental agreements.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Morgan Stanley on such day on such transactions as determined by the
Administrative Agent; provided that if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letter” means that certain fee letter, dated as of the date hereof, by and
between the Borrower and the Arrangers.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” is defined in Section 1.4.

 

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

 



11

 

 

“Guarantee” by any Person shall mean any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreements to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness or other obligation of the payment
thereof (in whole or in part); provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.

 

“Guarantee Notice” is defined in Section 6.1.9.

 

“Guarantors” means CCHI, Celebrity Cruises Inc., a Liberian corporation, and any
other Subsidiary of the Borrower that guarantees the Obligations.

 

“Guaranty” means the Guaranty, dated the date hereof, made by the Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties.

 

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“IFRS” is defined in Section 1.4.

 

“Increase Option” is defined in Section 2.17(a).

 

“Increase Option Date” is defined in Section 2.17(b).

 

“Increasing Lender” is defined in Section 2.17(a).

 

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation); (c) Indebtedness of others secured by a Lien on the property of
such Person, whether or not the respective indebtedness so secured has been
assumed by such Person; (d) obligations of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed by such Person; (g) obligations of such
Person in respect of surety bonds and similar obligations; and (h) liabilities
arising under Hedging Instruments.

 

12

 



 

“Indemnified Parties” is defined in Section 11.4.

 

“Initial Funding Date” means the date in the Availability Period of the first
funding of Advances pursuant to Section 2.1 hereof.

 

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Borrowing, the period commencing on the date of such LIBO Rate Advance or the
date of the Conversion of any Base Rate Advance into such LIBO Rate Advance and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be seven days or one, two, three,
six or twelve months as the Borrower may, upon notice in substantially the form
of Exhibit C received by the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

 

(a)            the Borrower may not select any Interest Period that ends after
the Maturity Date;

 

(b)            Interest Periods commencing on the same date for LIBO Rate
Advances comprising part of the same Borrowing shall be of the same duration
(without limiting the ability of the Borrower to have more than one Borrowing on
the same date);

 

(c)            [intentionally omitted];

 

(d)            whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if in the case of an Interest Period of longer than seven days
such extension would cause the last day of such Interest Period to occur in the
next following calendar month, the last day of such Interest Period shall occur
on the immediately preceding Business Day; and

 

(e)            whenever the first day of any Interest Period of longer than
seven days occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of Section 6.2.9, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less any amount paid, repaid,
returned, distributed or otherwise received in cash in respect of such
Investment not to exceed the original amount of such Investment.

 



13

 

 

“Lender” means each Lender listed on Schedule I hereto with a Commitment, and
each Added Lender and, in each case, their respective successors and assigns.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D.

 

“LIBO Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “LIBO Lending Office” in the Administrative
Questionnaire of such Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

“LIBO Rate” means, for any Interest Period for each LIBO Rate Advance comprising
part of the same Borrowing, the rate per annum appearing on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) as the London interbank offered rate for deposits in Dollars, at
approximately 11:00 A.M. (London time) three Business Days prior to the first
day of such Interest Period, for a term comparable to such Interest Period;
provided that if the LIBO Rate shall be less than 1.00%, such rate shall be
deemed 1.00% for purposes of this Agreement.

 

“LIBO Rate Advance” means an Advance that bears interest as provided in
Section 2.7(a)(ii).

 

“LIBOR” has the meaning specified in the definition of Base Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent reasonably designates to determine LIBOR (or such other
commercially available source providing such quotations as may be reasonably
designated by the Administrative Agent from time to time).

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Loan Document” means this Agreement, the Collateral Documents, the Fee Letter,
the Notes, if any, and each amendment hereto.

 

“Loan Party” means, collectively, the Borrower and the Guarantors.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
under the Loan Documents or (c) the ability of the Borrower to perform its
payment Obligations under the Loan Documents.

 

“Material Litigation” is defined in Section 5.8.

 

“Maturity Date” means the date that is 364 days after the Initial Funding Date
(the “Initial Maturity Date”); provided, however, that if the extension option
described in Section 2.16 has been exercised by the Borrower, the date that is
364 days after the Initial Maturity Date; provided, further, that if such date
is not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc.

 



14

 

 

“Morgan Stanley” is defined in the preamble.

 

“Net Cash Proceeds” means, with respect to any Disposition of Collateral or
Collateral Vessels by the Borrower or any of its Subsidiaries or any
Extraordinary Receipt received by or paid to the account of the Borrower or any
of its Subsidiaries, the excess, if any, of (i) the sum of the cash and Cash
Equivalents received in connection with such event over (ii) the sum of (A) the
out-of-pocket fees, costs and other expenses (including underwriting discounts,
investment banking fees, commissions, collection expenses and other customary
transaction costs) incurred or reasonably expected to be incurred by the
Borrower or such Subsidiary in connection with such event, (B) in the case of
any such Disposition, casualty, condemnation or similar event by a
non-wholly-owned Subsidiary of the Borrower, the pro rata portion of the Net
Cash Proceeds thereof (calculated without regard to this clause (B))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly-owned Subsidiary of the Borrower as a
result thereof, (C) the amount of any reserves established by the Borrower and
its Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, in each case, that are directly attributable to such event (as
determined reasonably and in good faith by a senior officer of the Borrower) and
(D) income and other taxes paid or reasonably estimated to be actually payable
within one years of the date of such transaction as a result of any gain
recognized in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 11.1 and (ii) has been approved
by the Required Lenders.

 

“Non-Defaulting Lenders” means the Lenders that are not Defaulting Lenders.

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.13 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

 

“Notes Issuance” means the issuance by the Borrower or any of its Subsidiaries
of one or more series of debt securities (including debt securities convertible
or exchangeable into equity securities) pursuant to one or more registered
public offerings or Rule 144A or other private placements.

 

“Notice” is defined in Section 11.2(c).

 

“Notice of Borrowing” is defined in Section 2.2(a).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Advance (in each case, other than non-monetary
obligations), in each case whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“Organic Document” means, relative to the Borrower, each Guarantor and each
Subsidiary whose Equity Interests constitute Pledged Equity, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.

 

“Participant” is defined in Section 11.11.2.

 

“Participant Register” is defined in Section 11.11.2(f).

 



15

 

 

“Patriot Act” is defined in Section 11.2(d).

 

“Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
being deemed to be a contributing sponsor under section 4069 of ERISA.

 

“Permitted Affiliate Participants” means any existing Affiliate (including for
the purposes of this definition only, any member of the Borrower’s board of
directors) of the Borrower (including any investment vehicle or investment
office managed primarily for the benefit of such Person and such Person’s family
members and related persons) disclosed (by name and participation amount) by the
Borrower prior to the Effective Date to Lenders on the Effective Date, so long
as (i) the relevant participation documentation does not permit such Person to
vote on any matters hereunder that require a vote of Lenders and (ii) the
Participant will not receive information provided solely to Lenders and will not
be permitted to attend or participate in (or receive any notice of) Lender
meetings or conference calls.

 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Platform” is defined in Section 11.2(b)(1).

 

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by the Borrower, CCHI and Celebrity Cruises Inc., a Liberian corporation, in
favor of the Collateral Agent.

 

“Pledged Collateral” is defined in the Pledge and Security Agreement.

 

“Prepayment Event” is defined in Section 8.1.

 

“Primary Currency” is defined in Section 11.15(c).

 

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

 

“Protesting Lender” is defined in Section 6.2.6(b)(ii).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” is defined in Section 11.22(b).

 

“QFC Credit Support” is defined in Section 11.22.

 

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction, the numerator of which is the amount of
such Lender’s Commitment or Advances, as applicable, at such time (or, if the
Commitments shall have been terminated, such Lender’s Commitment as in effect
immediately prior to such termination) and the denominator of which is the
aggregate amount of all Commitments or Advances, as applicable, at such time
(or, if the Commitments shall have been terminated, the aggregate amount of all
Commitments as in effect immediately prior to such termination); provided that
in the case of Section 2.15 when a Defaulting Lender shall exist, “Ratable
Share” shall mean the percentage of the total Commitments or Advances, as
applicable (disregarding any Defaulting Lender’s Commitments or Advances, as
applicable), represented by such Lender’s Commitments or Advances, as
applicable.

 



16

 

 

“Register” is defined in Section 11.11.3.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors (including lawyers and accountants) and
representatives of such Person and of such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace the LIBO Rate and LIBOR in
loan agreements similar to this Agreement or any successor thereto.

 

“Repricing Event” is defined in Section 2.10(b).

 

“Required Lenders” means, at any time, Lenders that, in the aggregate, hold more
than 50% of the aggregate unpaid principal amount (based on the equivalent in
Dollars at such time) of the Advances then outstanding; provided that if any
Lender shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Lenders at such time the Advances of such Lender
at such time.

 

“Resignation Effective Date” is defined in Section 10.7(a).

 

“Resolution Authority” means (a) an EEA Resolution Authority or (b) with respect
to any UK Financial Institution, a UK Resolution Authority.

 

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)), with
respect to any Equity Interests in the Borrower, or any payment (whether in
cash, securities or other property (other than Qualified Equity Interests)),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or any
person owned or controlled by any such Person or Persons or (b) any Person
operating, organized or resident in a Sanctioned Country.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 



17

 

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Lenders and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 10.6.

 

“S&P” means S&P Global Ratings.

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for its long term senior unsecured, non-credit enhanced debt as
given by Moody’s and S&P or (b) in the event the Borrower receives an actual
unsecured senior debt rating (apart from an implied rating) from Moody’s and/or
S&P, such actual rating or ratings, as the case may be (and in such case the
Senior Debt Rating shall not be determined by reference to any implied senior
debt rating from either agency).

 

“Silversea” is defined in Section 6.2.2(e).

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR, Term SOFR or Compounded SOFR.

 

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

 

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“Supported QFC” is defined in Section 11.22.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 



18

 

 

“Taxes” is defined in Section 3.6.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Trade Date” is defined in Section 11.11.1(a)(ii).

 

“Type” means the distinction of an Advance as a LIBO Rate Advance or a Base Rate
Advance.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“U.S. Special Resolution Regimes” is defined in Section 11.22.

 

“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

Section 1.2.      Use of Defined Terms; Other Definitional Provisions.

 

(a) Unless otherwise defined or the context otherwise requires, terms for which
meanings are provided in this Agreement shall, when capitalized, have such
meanings when used in the Disclosure Schedule and in each Note, Notice of
Borrowing, notice and other communication delivered from time to time in
connection with this Agreement or any other Loan Document.

 



19

 

 

(b) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, Disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

(c) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document (including any Loan Document) herein shall be construed as referring to
such agreement, instrument or other document (including any Loan Document) as
from time to time amended, restated, amended and restated, supplemented,
extended, renewed, replaced, refinanced or otherwise modified (subject to any
restrictions on such amendments, restatements, amendments and restatements,
supplements, extensions, renewals, replacements, refinancings or modifications
set forth herein), (ii) any reference herein or in any Loan Document to any
Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof or thereof, (iv) all references
herein or in any Loan Document to Articles, Sections, clauses, paragraphs,
Exhibits and Schedules shall be construed to refer to Articles and Sections,
clauses and paragraphs of, and Exhibits and Schedules to, this Agreement or such
Loan Document, as applicable, and (v) the words “asset” and “Property”, when
used in any Loan Document, shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

Section 1.3.      Cross-References. Unless otherwise specified, references in
this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

Section 1.4.      Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 6.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Administrative Agent, references herein to GAAP shall thereafter be construed to
mean IFRS (except as otherwise provided in this Agreement); provided, further,
that if, as a result of (i) any change in GAAP or IFRS or in the interpretation
thereof or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each
case, after the date of the financial statements referred to in Section 5.6,
there is a change in the manner of determining any of the items referred to
herein that are to be determined by reference to GAAP, and the effect of such
change would (in the reasonable opinion of the Borrower or the Administrative
Agent) be such as to affect the basis or efficacy of the covenants contained in
Section 6.2.4 in ascertaining the financial condition of the Borrower or the
consolidated financial condition of the Borrower and its Subsidiaries and the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate such change occurring after the
date hereof in GAAP or the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
then such item shall for the purposes of such Sections of this Agreement
continue to be determined in accordance with GAAP relating thereto as GAAP were
applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, all obligations of any
person that are or would be characterized as operating lease obligations in
accordance with GAAP as in effect on December 31, 2018 (whether or not such
operating lease obligations were in effect on such date) shall continue to be
accounted for as operating lease obligations for purposes of this Agreement
regardless of any change in GAAP following December 31, 2018 that would
otherwise require such obligations to be recharacterized (on a prospective or
retroactive basis or otherwise) as capitalized leases; provided that, for
clarification purposes, operating leases recorded as liabilities on the balance
sheet due to a change in accounting treatment, or otherwise, shall for all
purposes not be treated as Indebtedness, Capital Lease Obligations or
Capitalized Lease Liabilities.

 



20

 

 

Section 1.5.      LIBOR Replacement. The Administrative Agent does not warrant
nor accept any responsibility nor shall the Administrative Agent have any
liability with respect to (i) any Benchmark Replacement Conforming Changes,
(ii) the administration, submission or any matter relating to the rates in the
definitions of LIBO Rate or LIBOR or with respect to any rate that is an
alternative, comparable or successor rate thereto or (iii) the effect of any of
the foregoing.

 

Article II

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

Section 2.1.      The Advances.

 

(a)            Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Advances to the Borrower on the Effective Date in
an aggregate principal amount not to exceed such Lender’s Commitment.

 

(b)            The initial Borrowing shall consist of Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Commitments. Any Advances prepaid may not be reborrowed.

 

Section 2.2.      Making the Advances.

 

(a)            Each Borrowing shall be made on notice, given not later than
(i) the Effective Date in the case of the proposed Borrowing on the Effective
Date, and (ii) in each other case, (x) 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of LIBO Rate Advances or (y) 11:00 A.M. (New York City
time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent by
telecopier or other electronic transmission, which shall give to each Lender
prompt notice (in the case of a proposed Borrowing consisting of Base Rate
Advances, by 12:00 P.M. (New York City time)) thereof by telecopier or other
electronic transmission. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed promptly in writing, telecopier or
other electronic transmission in substantially the form of Exhibit B hereto,
specifying therein (in the case of any Borrowing on an Increase Option Date,
subject to Section 2.17(c)) the requested (i) date of such Borrowing, (ii) Type
of Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of LIBO Rate Advances, initial
Interest Period for each such Advance. Each Lender shall, before
11:00 A.M. (New York City time) on the date of such Borrowing, in the case of a
Borrowing consisting of LIBO Rate Advances and before 1:00 P.M. (New York City
time) on the date of such Borrowing, in the case of a Borrowing consisting of
Base Rate Advances, make available for the account of its Applicable Lending
Office to the Administrative Agent at the applicable Administrative Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Section 4.2 the Administrative Agent will
make such funds available to the Borrower at the account of the Borrower
specified in the applicable Notice of Borrowing.

 



21

 

 

(b)            [Intentionally omitted].

 

(c)            Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select LIBO Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make LIBO Rate Advances shall then be suspended pursuant to
Section 2.8 or 3.1 and (ii) the LIBO Rate Advances may not be outstanding as
part of more than two separate Borrowings.

 

(d)            Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of LIBO Rate Advances, the Borrower shall indemnify
each Lender in accordance with Section 3.4.

 

(e)            Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.2, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to the Advances
comprising such Borrowing and (ii) in the case of such Lender the Federal Funds
Rate. If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.

 

(f)            The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

(g)            If any Lender shall default in its obligations under Section 2.1,
the Agents shall, at the request of the Borrower, use reasonable efforts to find
a bank or other financial institution acceptable to the Borrower and reasonably
acceptable to the Administrative Agent to replace such Lender on terms
acceptable to the Borrower and to have such bank or other financial institution
replace such Lender.

 

(h)            Each Lender may, if it so elects, fulfill its obligation to make
or continue Advances hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such Advance; provided that such Advance shall nonetheless be deemed
to have been made and to be held by such Lender, and the obligation of the
Borrower to repay such Advance shall nevertheless be to such Lender for the
account of such foreign branch, Affiliate or international banking facility.

 



22

 

 

Section 2.3.      [Intentionally omitted].

 

Section 2.4.      Fees.

 

(a)            [Intentionally omitted].

 

(b)            [Intentionally omitted].

 

(c)            Extension Fees. If the Maturity Date shall have been extended in
accordance with Section 2.16, in addition to the extension fee payable pursuant
to Section 2.16(b), the Borrower agrees to pay to the Administrative Agent for
the account of each Lender (subject to Section 2.15, in the case of a Defaulting
Lender) an additional extension fee on the 545th calendar day following the
Initial Funding Date, equal to 0.50% multiplied by the aggregate outstanding
principal amount of the Advances of such Lender as of such day; provided that,
for the avoidance of doubt, no fee shall be payable pursuant to this
Section 2.4(c) if there are no outstanding Advances and the Commitments have
been terminated.

 

(d)            Other Fees. The Borrower agrees to pay the Administrative Agent
on the Effective Date all fees due and payable on such date as set forth in the
Fee Letter.

 

(e)            Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of fees, to the Lenders entitled thereto. Fees paid
shall not be refundable under any circumstances.

 

Section 2.5.      [Intentionally omitted].

 

Section 2.6.      Repayment of Advances. The Borrower shall repay (i) on the
last day of each Fiscal Year, to the Administrative Agent for the account of
each Lender, the aggregate principal amount of Advances made by such Lender
multiplied by 1.00% and (ii) on the Maturity Date, to the Administrative Agent
for the account of each Lender, the aggregate principal amount of the Advances
made by such Lender and then outstanding.

 

Section 2.7.      Interest on Advances.

 

(a)            Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made to it and owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(i)            Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the result of (x) the Base
Rate in effect from time to time plus (y) the Applicable Margin for Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.

 

(ii)            LIBO Rate Advances. During such periods as such Advance is a
LIBO Rate Advance, a rate per annum equal at all times during each Interest
Period for such Advance to the result of (x) the LIBO Rate for such Interest
Period for such LIBO Rate Advance plus (y) the Applicable Margin for LIBO Rate
Advances in effect from time to time, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such LIBO Rate
Advance shall be Converted or paid in full.

 



23

 

 

(b)            Default Interest. After the date any principal amount of any
Advance is due and payable (whether on the Maturity Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above as certified by the Administrative
Agent to the Borrower (which certification shall be conclusive in the absence of
manifest error).

 

Section 2.8.      Interest Rate Determination.

 

(a)            The Administrative Agent shall furnish to the Borrower and to the
Lenders each determination of the LIBO Rate.

 

(b)            If the Borrower shall fail to select the duration of any Interest
Period for any LIBO Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.1, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Advances shall,
on such last day, automatically be continued as an Advance with an Interest
Period having a duration of one month.

 

(c)            Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the LIBO Rate and
LIBOR with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower so long as the Administrative Agent has not
received, by such time, written notice from Lenders comprising the Required
Lenders that such Required Lenders (A) in the case of an amendment to replace
the LIBO Rate and LIBOR with a SOFR-Based Rate, object to the Benchmark
Replacement Adjustment; or (B) in the case of an amendment to replace the LIBO
Rate and LIBOR with a Benchmark Replacement that is not a SOFR-Based Rate,
object to such amendment; provided that for the avoidance of doubt, in the case
of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Any such amendment with respect
to an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of the LIBO Rate and LIBOR with a Benchmark Replacement pursuant to this
Section 2.8(c) will occur prior to the applicable Benchmark Transition Start
Date. Notwithstanding anything else herein, any definition of Benchmark
Replacement shall provide that in no event shall such Benchmark Replacement be
less than 1.00% for purposes of this Agreement.

 

(d)            Benchmark Adjustment Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(e)            Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.8 including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.8.

 





24

 

 

(f)            Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Borrowing of LIBO Rate Advances, or conversion to
or continuation of LIBO Rate Advances to be made, converted or continued during
any Benchmark Unavailability Period and, failing that, the Borrower will be
deemed to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Advances. During any Benchmark Unavailability Period,
the component of the Base Rate based upon LIBOR will not be used in any
determination of the Base Rate.

 

Section 2.9.      Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Administrative Agent in substantially the
form of Exhibit C not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.8 and 3.1, Convert all Advances of one Type comprising
the same Borrowing into Advances of the other Type; provided, however, that any
Conversion of LIBO Rate Advances into Base Rate Advances shall be made only on
the last day of an Interest Period for such LIBO Rate Advances, any Conversion
of Base Rate Advances into LIBO Rate Advances shall be in an amount not less
than the minimum amount specified in Section 2.2(c) and no Conversion of any
Advances shall result in more separate Borrowings than permitted under
Section 2.2(c). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, and (iii) if such Conversion is into LIBO Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

 

Section 2.10.      Optional Prepayments of Advances.

 

(a)            The Borrower may, upon notice at least three Business Days prior
to the date of such prepayment, in the case of LIBO Rate Advances, and not later
than 11:00 A.M. (New York City time) on the date of such prepayment, in the case
of Base Rate Advances, to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that each partial prepayment of LIBO Rate Advances shall be
in an aggregate principal amount of not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and in the event of any such prepayment
of a LIBO Rate Advance, the Borrower shall be obligated to reimburse the Lenders
in respect thereof pursuant to Section 3.4.

 

(b)            In the event that on or prior to the date that is six months
after the Initial Funding Date, (i) all or any portion of the Advances are
prepaid or repaid from the proceeds of an issuance or incurrence of Indebtedness
by the Borrower or any of its Subsidiaries and the effective yield (in each
case, to be determined in the reasonable discretion of the Administrative Agent
consistent with generally accepted financial practices, after giving effect to
margins and any applicable interest rate “floors”, recurring fees and all other
upfront or similar fees or original issue discount, but excluding the effect of
any bona fide arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders thereof)
is, or upon satisfaction of specified conditions could be, lower than the
effective yield in respect of the Advances (as determined on the same basis) or
(ii) a Lender is deemed a Non-Consenting Lender and must assign its Advances
pursuant to Section 11.1 in connection with any waiver, amendment or
modification that would reduce the effective yield in effect with respect to
such Advances (each of clauses (i) and (ii), a “Repricing Event”), then in each
case the aggregate principal amount so prepaid or repaid or assigned will be
subject to a fee payable by the Borrower equal to 1.00% of the principal amount
of Advances prepaid or repaid or assigned in connection with such Repricing
Event, on the date of such Repricing Event. Such fee shall be paid by the
Borrower to the Agent, for the account of the Lenders or such Non-Consenting
Lenders, on the date of such Repricing Event.

 



25

 

 

Section 2.11.      Payments and Computations.

 

(a)            The Borrower shall make each payment hereunder, irrespective of
any right of counterclaim or set-off, not later than 11:00 A.M. (New York City
time) on the day when due in Dollars to the Administrative Agent at the
applicable Administrative Agent’s Account in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or fees ratably (other than amounts payable
pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Added Lender becoming a Lender hereunder
as a result of an exercise of the Increase Option pursuant to Section 2.17, and
upon the Administrative Agent’s receipt of such Lender’s Added Lender Agreement
and recording of the information contained therein in the Register, from and
after the applicable Increase Option Date, the Administrative Agent shall make
all payments hereunder and under any Notes issued in connection therewith in
respect of the interest assumed thereby to the Added Lender. Upon its acceptance
of a Lender Assignment Agreement and recording of the information contained
therein in the Register pursuant to Section 11.11.3, from and after the
effective date specified in such Lender Assignment Agreement, the Administrative
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Lender Assignment Agreement shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

(b)            All computations of interest based on the Base Rate (including
Base Rate determined by reference to the LIBO Rate or the Federal Funds Rate)
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the LIBO
Rate or the Federal Funds Rate and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

(c)            Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day; provided, however, that, if such extension would
cause payment of interest on or principal of LIBO Rate Advances to be made in
the next following calendar month, such payment shall be made on the immediately
preceding Business Day and provided, further, that any such adjustment to the
payment date shall in each case be made in the computation of payment of
interest or fee, as the case may be.

 

(d)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 





26

 

 

(e)            To the extent that the Administrative Agent receives funds for
application to the amounts owing by the Borrower under or in respect of this
Agreement or any Note in currencies other than the currency or currencies
required to enable the Administrative Agent to distribute funds to the Lenders
in accordance with the terms of this Section 2.11, the Administrative Agent, to
the extent permitted by applicable law, shall be entitled to convert or exchange
such funds into Dollars to the extent necessary to enable the Administrative
Agent to distribute such funds in accordance with the terms of this
Section 2.11; provided that the Borrower and each of the Lenders hereby agree
that the Administrative Agent shall not be liable or responsible for any loss,
cost or expense suffered by the Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this
Section 2.11(e) or as a result of the failure of the Administrative Agent to
effect any such conversion or exchange; and provided further that the Borrower
agrees, to the extent permitted by applicable law, to indemnify the
Administrative Agent and each Lender, and hold the Administrative Agent and each
Lender harmless, for any and all losses, costs and expenses incurred by the
Administrative Agent or any Lender for any conversion or exchange of currencies
(or the failure to convert or exchange any currencies) in accordance with this
Section 2.11(e).

 

Section 2.12.      Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
(x) pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7 or (y) any payments made in
accordance with the express terms of this Agreement at any time that a
Defaulting Lender exists and any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Commitments or
Advances in accordance with Section 2.15, Section 11.11.1 or Section 11.11.2) in
excess of its Ratable Share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.12 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

Section 2.13.      Evidence of Debt.

 

(a)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Advance owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder in respect of Advances. The Borrower agrees that
upon notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Note payable to the order of
such Lender in a principal amount up to the Commitment of such Lender.

 





27

 

 

(b)            The Register maintained by the Administrative Agent pursuant to
Section 11.11.3 shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date,
currency and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Lender Assignment Agreement delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender’s share thereof.

 

(c)            Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error.

 

Section 2.14.      Mandatory Prepayments.

 

(a)            Upon any Extraordinary Receipt received by or paid to or for the
account of the Borrower or any of its Subsidiaries in respect of the Designated
Assets, the Borrower shall prepay an aggregate principal amount of Advances
equal to 100% of all Net Cash Proceeds received therefrom within three Business
Days after the date of receipt thereof by the Borrower or such Subsidiary.

 

(b)            If the Borrower or any of its Subsidiaries Disposes of any
Designated Assets, the Borrower shall prepay an aggregate principal amount of
Advances equal to 100% of such Net Cash Proceeds received therefrom within three
Business Days after the date of receipt thereof by the Borrower or such
Subsidiary.

 

(c)            In the event and on each occasion that, after the making of the
Advances hereunder on the Initial Funding Date, any Net Cash Proceeds are
received by or on behalf of the Borrower or any of its Subsidiaries in respect
of any Early Repayment Event, (i) the Borrower shall, on the date of such
receipt, deliver to the Agent a notice thereof setting forth the nature of such
Early Repayment Event and the amount of such Net Cash Proceeds (together with a
reasonably detailed calculation thereof) and (ii) within three Business Days
after such Net Cash Proceeds are received, the Borrower shall prepay Advances in
an amount equal to such Net Cash Proceeds (or, if less, an amount equal to the
aggregate amount of the Advances then outstanding).

 

(d)            To the extent no Advances are outstanding after giving effect to
any prepayment made under this Section 2.14 and there remains any unapplied Net
Cash Proceeds, the Borrower may retain such unapplied Net Cash Proceeds.

 

Section 2.15.      Defaulting Lenders.

 

(a)            If the Borrower and the Administrative Agent agree in writing in
their reasonable determination that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral or letters of credit), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Advances of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Advances to be held on a pro rata basis
by the Lenders in accordance with their Ratable Shares, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 





28

 

 

(b)            Notwithstanding anything to the contrary contained in this
Agreement, any payment of principal, interest or other amounts received by the
Administrative Agent for the account of any Defaulting Lender under this
Agreement (whether voluntary or mandatory, at maturity, pursuant to Article VII
or otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default and no Prepayment Event shall have
occurred and be continuing), to the funding of any Advance in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default and no Prepayment Event shall have
occurred and be continuing, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advance in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Advances were made at a time when the applicable conditions
set forth in Article IV were satisfied or waived, such payment shall be applied
solely to pay the Advances of all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Advances of such Defaulting Lender
and provided further that any amounts held as cash collateral for funding
obligations of a Defaulting Lender shall be returned to such Defaulting Lender
upon the termination of this Agreement and the satisfaction of such Defaulting
Lender’s obligations hereunder. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section 2.15
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

Section 2.16.      Extension Option.

 

(a)            At least 15 days prior to the Initial Maturity Date, the
Borrower, by written notice to the Administrative Agent, may request an
extension of the Maturity Date.

 

(b)            If the Borrower has delivered written notice of its request to
extend the Maturity Date in accordance with clause (a) above, then upon the
satisfaction of the following conditions, the Maturity Date in effect at such
time shall be automatically extended by 364 days on the 15th day following
delivery of such notice:

 

(i)            no Default or Event of Default shall have occurred and been
continuing;

 

(ii)            within five Business Days following the delivery such notice,
the Borrower shall have paid to the Administrative Agent for the ratable account
of the Lenders a fee equal to 1.00% of the aggregate principal amount of the
Advances outstanding on the date such notice was delivered; and

 

(iii)            together with such notice, the Borrower shall have furnished to
the Administrative Agent a certificate of one of its senior officers certifying
that as of the date such notice was delivered, the Borrower was in compliance
with Section 6.2.4 after giving pro forma effect to the proposed maturity
extension and setting forth a reasonably detailed calculation of the pro forma
Collateral Coverage Ratio; provided, however, that for purposes of calculating
such Collateral Coverage Ratio, the Aggregate Collateral Vessel Value shall be
determined on the basis of a recent valuation report or appraisal conducted by
an independent firm of recognized skill and experience in valuing or appraising
such assets, which appraiser and the form and substance of such report or
appraisal shall each be reasonably satisfactory to the Administrative Agent.

 



29

 

 

Section 2.17.      Increase Option.

 

(a)            The Borrower shall have the right following the Effective Date
but prior to the occurrence of a Downgrade, by notice to the Administrative
Agent, to effectuate on a single occasion, additional Advances under this
Agreement (such right to increase, the “Increase Option”) by adding to this
Agreement one or more commercial banks or financial institutions (who shall,
upon completion of the requirements of this Section 2.14 constitute “Lenders”
hereunder) (an “Added Lender”), or by allowing one or more Lenders in their sole
discretion to make additional Advances hereunder (each an “Increasing Lender”);
provided that (x) no additional Advance on any occasion shall be less than
$10,000,000, (y) no additional Advances pursuant to this Section 2.17 shall
result in aggregate Advances exceeding $2,350,000,000, and (z) no Lender shall
be required to make any additional Advances under this Section 2.17 without the
consent of such Lender. The Borrower shall deliver to the Administrative Agent
on or before the applicable Increase Option Date each of the following items:

 

(i)            with respect to each Added Lender and Increasing Lender:

 

(A)            a written notice of the Borrower’s intention to borrow the
aggregate amount of Advances pursuant to this Section 2.17, which shall specify
each Added Lender and the amount of such Added Lender’s Advance (if any), each
Increasing Lender and the amount of the additional Advance of such Increasing
Lender’s Advance (if any), and such other information as is reasonably requested
by the Administrative Agent;

 

(B)            documents in the form of Exhibit E or Exhibit F, as applicable,
executed and delivered by each Added Lender and each Increasing Lender, pursuant
to which such Lender becomes a party hereto or makes an additional Advance, as
the case may be; and

 

(C)            if requested by the applicable Lender, Notes or replacement
Notes, as the case may be, executed and delivered by the Borrower; and

 

(ii)            a certificate of a senior officer of the Borrower certifying
that, as of the Increase Option Date (immediately prior to the funding of the
Advances to be made on such date), there shall have been no communication to the
Borrower or public announcement of any kind from S&P and Moody’s that the Senior
Debt Rating has been subject to a Downgrade.

 

(b)            Upon receipt of any notice referred to in clause (a)(i) above,
the Administrative Agent shall promptly notify each Lender thereof. Upon
execution and delivery of such documents (the “Increase Option Date”), such new
Lender shall constitute a “Lender” hereunder with an Advance as specified
therein, or such Increasing Lender’s Advance shall increase as specified
therein, as the case may be. Immediately upon the effectiveness of the addition
of such Added Lender or the increase in the Advance of such Increasing Lender
under this Section 2.17, the respective Ratable Shares of the Lenders shall be
deemed modified as appropriate to correspond to such changed aggregate Advances.
The Advances of each Added Lender and Increasing Lender shall constitute
Advances constitute either additional LIBO Rate Advances or additional Base Rate
Advances, as the case may be, of the same class and having the same initial
Interest Period, as the Advances made by the initial Lenders on the Effective
Date; provided that interest shall accrue on the Advances of each Added Lender
and Increasing Lender from the applicable Increase Option Date.

 



30

 

 

(c)            The Borrower shall borrow up to the full amount of the additional
Advances in accordance with Section 2.2 on the Increase Option Date.

 

Article III
CERTAIN LIBO RATE AND OTHER PROVISIONS

 

Section 3.1.      LIBO Rate Lending Unlawful. If the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any central
bank or other governmental authority having jurisdiction over such Lender
asserts that it is unlawful, for such Lender to make, continue or maintain any
Advance bearing interest at a rate based on the LIBO Rate, the obligations of
such Lender to make, continue or maintain any Advances bearing interest at a
rate based on the LIBO Rate shall, upon notice thereof to the Borrower, the
Administrative Agent and each other Lender, forthwith be suspended until the
circumstances causing such suspension no longer exist, provided that such
Lender’s obligation to make, continue and maintain Advances hereunder shall be
automatically converted into an obligation to make, continue and maintain
Advances bearing interest at a rate to be negotiated between such Lender and the
Borrower that is the equivalent of the sum of the LIBO Rate for the relevant
Interest Period plus the Applicable Margin applicable to LIBO Rate Advances or,
if such negotiated rate is not agreed upon by the Borrower and such Lender
within fifteen Business Days, a rate equal to the Federal Funds Rate from time
to time in effect plus the Applicable Margin applicable to LIBO Rate Advances.

 

Section 3.2.      Deposits Unavailable.

 

If the Administrative Agent shall have determined that:

 

(a)            deposits in the relevant amount, in the relevant currency and for
the relevant Interest Period are not available to it in the London interbank
market; or

 

(b)            by reason of circumstances affecting the London interbank market,
adequate or reasonable means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Advances,

 

then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders. The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement. If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen Business Days after the giving of such Determination Notice, the
interest rate to take effect at the end of the Interest Period current at the
date of the Determination Notice shall be equal to the sum of the Applicable
Margin applicable to LIBO Rate Advances plus the Federal Funds Rate in effect
from time to time.

 

Section 3.3.      Increased Costs, etc. If a change in any applicable treaty,
law, regulation or regulatory requirement (including by introduction or adoption
of any new treaty, law, regulation or regulatory requirement) or in the
interpretation thereof or in its application to the Borrower, or if compliance
by any Lender with any applicable direction, request, requirement or guideline
(whether or not having the force of law, and for the avoidance of doubt,
including any changes resulting from (i) requests, rules, guidelines or
directives concerning capital adequacy or liquidity issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (i) and (ii), regardless of the date enacted, adopted or issued) of any
governmental or other authority including, without limitation, any agency of the
United States or the United Kingdom, the European Union or similar monetary or
multinational authority insofar as it may be changed or imposed after the date
hereof, shall:

 



31

 

 

(a)            subject any Lender to any taxes, levies, duties, charges, fees,
deductions or withholdings of any nature with respect to its commitment to lend
and other commitments of such type or any part thereof imposed, levied,
collected, withheld or assessed by any jurisdiction or any political subdivision
or taxing authority thereof (other than taxation on overall net income and, to
the extent such taxes are described in Section 3.6, withholding taxes); or

 

(b)            change the basis of taxation to any Lender (other than a change
in taxation on the overall net income of such Lender) of payments of principal
or interest or any other payment due or to become due pursuant to this
Agreement; or

 

(c)            impose, modify or deem applicable any reserve, liquidity or
capital adequacy requirements (other than the reserve costs described in
Section 3.7) or other banking or monetary controls or requirements which affect
the manner in which a Lender shall allocate its capital resources to its
obligations hereunder or require the making of any special deposits against or
in respect of any assets or liabilities of, deposits with or for the account of,
or loans by, any Lender (provided that such Lender shall, unless prohibited by
law, allocate its capital resources to its obligations hereunder in a manner
which is consistent with its present treatment of the allocation of its capital
resources); or

 

(d)            impose on any Lender any other condition affecting its commitment
to lend hereunder,

 

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making Advances or maintaining its Commitment or any part
thereof, (ii) to reduce the amount of any payment received by such Lender or its
effective return hereunder or on its capital or (iii) to cause such Lender to
make any payment or to forego any return based on any amount received or
receivable by such Lender hereunder, then and in any such case if such increase
or reduction in the opinion of such Lender materially affects the interests of
such Lender, (A) the Lender concerned shall (through the Administrative Agent)
notify the Borrower of the occurrence of such event and use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the effects of such law, regulation or regulatory
requirement or any change therein or in the interpretation thereof and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender and (B) the Borrower shall forthwith upon demand pay to the
Administrative Agent for the account of such Lender such amount as is necessary
to compensate such Lender for such additional cost or such reduction and
ancillary expenses, including taxes, incurred as a result of such adjustment.
Such notice shall (i) describe in reasonable detail the event leading to such
additional cost, together with the approximate date of the effectiveness
thereof, (ii) set forth the amount of such additional cost, (iii) describe the
manner in which such amount has been calculated, (iv) certify that the method
used to calculate such amount is the Lender’s standard method of calculating
such amount, (v) certify that such request is consistent with its treatment of
other borrowers that are subject to similar provisions, and (vi) certify that,
to the best of its knowledge, such change in circumstance is of general
application to the commercial banking industry in such Lender’s jurisdiction of
organization or in the relevant jurisdiction in which such Lender does business.
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than three months prior to the date that such Lender notifies the Borrower
of the circumstance giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, but not more than six months
prior to the date that such Lender notifies the Borrower of the circumstance
giving rise to such cost or reductions and of such Lender’s intention to claim
compensation therefor.

 



32

 

 

Section 3.4.      Funding Losses. In the event any Lender shall incur any loss
or expense (other than loss of profits, business or anticipated savings) by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to make, continue or maintain any portion of the principal amount of
any Advance as a LIBO Rate Advance as a result of:

 

(a)            any conversion or repayment or prepayment of the principal amount
of any LIBO Rate Advances on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1 or
otherwise; or

 

(b)            any LIBO Rate Advances not being made in accordance with the
Notice of Borrowing therefor due to the fault of the Borrower or as a result of
any of the conditions precedent set forth in Article IV not being satisfied,

 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such amount as will reimburse such
Lender for such loss or expense. Such written notice shall include calculations
in reasonable detail setting forth the loss or expense to such Lender.

 

Section 3.5.      Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law and for the avoidance of doubt,
including any changes resulting from (i) requests, rules, guidelines or
directives concerning capital adequacy or liquidity issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (i) and (ii), regardless of the date enacted, adopted or issued) of any
court, central bank, regulator or other governmental authority increases the
amount of capital required to be maintained by any Lender or any Person
controlling such Lender, and the rate of return on its or such controlling
Person’s capital as a consequence of its Commitments or the Advances made by
such Lender is reduced to a level below that which such Lender or such
controlling Person would have achieved but for the occurrence of any such change
in circumstance, then, in any such case upon notice from time to time by such
Lender to the Borrower, the Borrower shall immediately pay directly to such
Lender additional amounts sufficient to compensate such Lender or such
controlling Person for such reduction in rate of return. Any such notice shall
(i) describe in reasonable detail the capital adequacy or liquidity requirements
which have been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the amount of such lowered return, (iii) describe the
manner in which such amount has been calculated, (iv) certify that the method
used to calculate such amount is such Lender’s standard method of calculating
such amount, (v) certify that such request for such additional amounts is
consistent with its treatment of other borrowers that are subject to similar
provisions and (vi) certify that, to the best of its knowledge, such change in
circumstances is of general application to the commercial banking industry in
the jurisdictions in which such Lender does business. In determining such
amount, such Lender may use any method of averaging and attribution that it
shall, subject to the foregoing sentence, deem applicable. Each Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid such reduction in such rate of
return and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than three months prior to the date
that such Lender notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the circumstance giving rise to such reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, but not more than six months
prior to the date that such Lender notifies the Borrower of the circumstance
giving rise to such reductions and of such Lender’s intention to claim
compensation therefor.

 



33

 

 

Section 3.6.      Taxes. All payments by the Borrower of principal of, and
interest on, the Advances and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority, but
excluding, with respect to each Lender, taxes imposed on or measured by such
Lender’s net income or receipts and franchise taxes imposed in lieu of net
income taxes or taxes on receipts, by the jurisdiction under the laws of which
such Lender is organized or any political subdivision thereof or the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof or any other jurisdiction unless such net income taxes are
imposed solely as a result of the Borrower’s activities in such other
jurisdiction, and any taxes imposed under FATCA (such non-excluded items being
called “Taxes”). In the event that any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Borrower will:

 

(a)            pay directly to the relevant authority the full amount required
to be so withheld or deducted;

 

(b)            promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and

 

(c)            pay to the Administrative Agent for the account of the Lenders
such additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender will equal the full amount such Lender would
have received had no such withholding or deduction been required.

 

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
such Lender hereunder, the Administrative Agent or such Lender may pay such
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such Person after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount such Person would have received
had no such Taxes been asserted.

 



34

 

 

Any Lender claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lenders, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental
withholding Taxes, interest or penalties that may become payable by any Lender
as a result of any such failure (so long as such amount did not become payable
as a result of the failure of such Lender to provide timely notice to the
Borrower of the assertion of a liability related to the payment of Taxes). For
purposes of this Section 3.6, a distribution hereunder by the Administrative
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any tax under
this Section 3.6 or by reason of any payment made by the Borrower pursuant to
Section 3.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
tax or such payment (less out-of-pocket expenses incurred by such Lender),
provided that no Lender shall be obligated to disclose to the Borrower any
information regarding its tax affairs or tax computations.

 

Each Lender (and each Participant) agrees with the Borrower and the
Administrative Agent that it will (i) in the case of a Lender or a Participant
that is organized under the laws of a jurisdiction other than the United States
(a) provide to the Administrative Agent and the Borrower an appropriately
executed copy of Internal Revenue Service Form W-8ECI certifying that any
payments made to or for the benefit of such Lender or such Participant are
effectively connected with a trade or business in the United States (or,
alternatively, an Internal Revenue Service Form W-8BEN or W-8BEN-E claiming the
benefits of a tax treaty, but only if the applicable treaty described in such
form provides for a complete exemption from U.S. federal income tax
withholding), or any successor form, on or prior to the date hereof (or, in the
case of any assignee as provided for in Section 11.11.1 or Participant, on or
prior to the date of the relevant assignment or participation) in each case
attached to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify
the Administrative Agent and the Borrower if the certifications made on any form
provided pursuant to this paragraph are no longer accurate and true in all
material respects and (c) provide such other tax forms or other documents as
shall be prescribed by applicable law, if any, or as otherwise reasonably
requested, to demonstrate, to the extent applicable, that payments to such
Lender (or Participant) hereunder are exempt from withholding under FATCA, and
(ii) in all cases, provide such forms, certificates or other documents or
information, as and when reasonably requested by the Borrower, necessary to
claim any applicable exemption from, or reduction of, Taxes or any payments made
to or for benefit of such Lender or such Participant, provided that the Lender
or Participant is legally able to deliver such forms, certificates or other
documents. For any period with respect to which a Lender (or Participant) has
failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an assignee as
provided for in Section 11.11.1, would be the date on which the original
assignor was required to provide such form) or if such form otherwise is not
required hereunder) such Lender (or Participant) shall not be entitled to the
benefits of this Section 3.6 with respect to Taxes imposed by reason of such
failure.

 



35

 

 

Section 3.7.      Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 3.3, the Borrower shall pay to each Lender on the last
day of each Interest Period of each LIBO Rate Advance, so long as the relevant
Applicable Lending Office of such Lender is required to maintain reserves
against “Eurocurrency liabilities” under Regulation D of the F.R.S. Board, upon
notice from such Lender, an additional amount equal to the product of the
following for each LIBO Rate Advance for each day during such Interest Period:

 

(i)            the principal amount of such LIBO Rate Advance outstanding on
such day; and

 

(ii)            the remainder of (x) a fraction the numerator of which is the
rate (expressed as a decimal) at which interest accrues on such LIBO Rate
Advance for such Interest Period as provided in this Agreement (less the
Applicable Margin applicable to LIBO Rate Advances) and the denominator of which
is one minus any increase after the Effective Date in the effective rate
(expressed as a decimal) at which such reserve requirements are imposed on such
Lender minus (y) such numerator; and

 

(iii)            1/360.

 

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

 

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Applicable
Lending Office) if such efforts would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

Section 3.8.      Replacement Lenders, etc. If the Borrower shall be required to
make any payment to any Lender pursuant to Section 3.3, 3.4, 3.5, 3.6 or 3.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lender’s Commitment (whereupon the Ratable Shares of each other Lender
shall automatically be adjusted to an amount equal to each such Lender’s ratable
share of the remaining Commitments), and such Lender’s right to receive any
facility fee accruing after such termination, (b) prepay the affected portion of
such Lender’s Advances in full, together with accrued interest thereon through
the date of such prepayment (provided that the Borrower shall not prepay any
such Lender pursuant to this clause (b) without replacing such Lender pursuant
to the following clause (c) until a 30-day period shall have elapsed during
which the Borrower and the Agents shall have attempted in good faith to replace
such Lender), and/or (c) replace such Lender with another financial institution
reasonably acceptable to the Administrative Agent, provided that (i) each such
assignment shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement and (ii) no Lender shall be obligated to
make any such assignment as a result of a demand by the Borrower pursuant to
this Section unless and until such Lender shall have received one or more
payments from either the Borrower or one or more assignees in an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement. Each Lender represents and warrants to the Borrower
that, as of the date of this Agreement (or, with respect to any Lender not a
party hereto on the date hereof, on the date that such Lender becomes a party
hereto), there is no existing treaty, law, regulation, regulatory requirement,
interpretation, directive, guideline, decision or request pursuant to which such
Lender would be entitled to request any payments under any of Sections 3.3, 3.4,
3.5, 3.6 and 3.7 to or for account of such Lender.

 



36

 

 

Section 3.9.      Setoff. Upon the occurrence and during continuance of an Event
of Default or Prepayment Event, each Lender shall have, to the extent permitted
by applicable law, the right to appropriate and apply to the payment of the
Obligations then due and owing to it any and all balances, credits, deposits,
accounts or moneys of the Borrower then or thereafter maintained with such
Lender; provided that any such appropriation and application shall be subject to
the provisions of Section 2.12; provided, further, that in the event that any
Defaulting Lender exercises any such right of setoff, (x) all amounts so set off
will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15(b) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff under applicable law
or otherwise) which such Lender may have.

 

Section 3.10.      Use of Proceeds. The Borrower shall apply the proceeds of
each Borrowing in accordance with the third recital; without limiting the
foregoing, no proceeds of any Advance will be used to acquire any equity
security of a class which is registered pursuant to Section 12 of the Securities
Exchange Act of 1934 or any “margin stock”, as defined in F.R.S. Board
Regulation U.

 

Article IV

 

CONDITIONS TO BORROWING

 

Section 4.1.      Effectiveness. The obligations of the Lenders to fund any
Borrowing shall be subject to the satisfaction or waiver of the conditions
precedent set forth in this Section 4.1.

 

(a)            Resolutions, etc. The Administrative Agent shall have received
from the Borrower and CCHI:

 

(i)            a certificate, dated the Effective Date, of the Secretary or
Assistant Secretary of each of the Borrower and CCHI as to the incumbency and
signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:

 

(x) resolutions of its respective Board of Directors, and with respect to CCHI,
resolutions of its shareholders, in each case, as then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document to which it is a party; and

 

(y) Organic Documents of the Borrower and CCHI;

 

and upon which certificate each Lender may conclusively rely until it shall have
received a further certificate of the Secretary of the Borrower or CCHI, as
applicable, canceling or amending such prior certificate;

 



37

 

 

(ii)            with respect to each Guarantor other than CCHI, resolutions of
such Guarantor’s Board of Directors and resolutions of its shareholders, in each
case, as then in full force and effect authorizing the execution, delivery and
performance of this Agreement and each other Loan Documents to which such
Guarantor is a party;

 

(iii)            a certificate of good standing issued by the relevant Liberian
authorities in respect of the Borrower and each Guarantor; and

 

(iv)            a copy of the share register and issued and outstanding share
certificate for each Guarantor whose Equity Interests constitute Pledged Equity.

 

(b)            Delivery of Notes. The Administrative Agent shall have received,
for the account of the respective Lenders, the Notes requested by Lenders
pursuant to Section 2.13, duly executed and delivered by the Borrower.

 

(c)            Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Effective Date and addressed to the Agents and each Lender,
from:

 

(i)            Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the
Borrower, as to New York law, in a form reasonably satisfactory to the
Administrative Agent;

 

(ii)            Watson Farley & Williams LLP, counsel to the Borrower, as to
Liberian law, in a form reasonably satisfactory to the Administrative Agent; and

 

(iii)            Holland & Knight LLP, counsel to the Borrower, as to Florida
law, in a form reasonably satisfactory to the Administrative Agent.

 

(d)            Loan Documents. The Administrative Agent (or its counsel) shall
have received a copy of each of the following, duly executed and delivered by
each party thereto:

 

(i)            this Agreement;

 

(ii)            the Guaranty; and

 

(iii)            the Pledge and Security Agreement (and any intellectual
property security agreements required thereunder to be delivered on the
Effective Date).

 

(e)            No Downgrade. As of the Effective Date (immediately prior to the
funding of the Advances to be made on such date), there shall have been no
communication to the Borrower or public announcement of any kind from S&P and
Moody’s that the Senior Debt Rating provided (i) by S&P has been downgraded such
that it is below BBB- and (ii) by Moody’s has been downgraded such that it is
below Baa3 (the occurrence of both such ratings declines, a “Downgrade”).

 

(f)            Closing Fees, Expenses, etc. The Administrative Agent shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees that the Borrower shall have agreed in writing to pay to the
Administrative Agent (whether for its own account or for account of any of the
Lenders) and all invoiced expenses of the Administrative Agent (including the
agreed fees and expenses of counsel to the Administrative Agent) on or prior to
the Effective Date.

 

(g)            Know your Customer. Each Lender shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act to the extent
reasonably requested by such Lender.

 



38

 

 

(h)            Beneficial Ownership Certifications. If the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification
in relation to the Borrower.

 

(i)            Pledged Collateral. The Collateral Agent shall have received
certificates, if any, representing the Pledged Collateral of each Guarantor
accompanied by undated stock powers executed in blank.

 

(j)            The conditions set forth in Section 4.2(a) shall have been
satisfied (as if a Borrowing occurred on the Effective Date).

 

Section 4.2.      All Borrowings. The obligation of each Lender to fund any
Advance on the occasion of any Borrowing shall be subject to the satisfaction or
waiver of each of the conditions precedent set forth in this Section 4.2.

 

(a)            Compliance with Warranties, No Default, etc. Both before and
immediately after giving effect to any Borrowing the following statements shall
be true and correct:

 

(i)            the representations and warranties set forth in Article V and in
each other Loan Document shall be true and correct in all material respects
except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct, with
the same effect as if then made;

 

(ii)            no Default and no Prepayment Event and no event which (with
notice or lapse of time or both) would become a Prepayment Event shall have then
occurred and be continuing; and

 

(iii)            there has been no communication to the Borrower or public
announcement of any kind from S&P and Moody’s that the Senior Debt Rating has
been subject to a Downgrade.

 

(b)            Request. The Administrative Agent shall have received a Notice of
Borrowing. Each of the delivery of a Notice of Borrowing, and the acceptance by
the Borrower of the proceeds of such Borrowing shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing (both
immediately before and after giving effect to such Borrowing and the application
of the proceeds thereof) the statements made in Section 4.2(a) are true and
correct.

 

Section 4.3.      Determinations Under Section 4.1. For purposes of determining
compliance with the conditions specified in Section 4.1, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Borrower, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders of the occurrence of the Effective Date.

 



39

 

 

Article V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Administrative Agent to enter into this Agreement,
to make Advances hereunder, the Borrower represents and warrants to the
Administrative Agent and each Lender as set forth in this Article V as of the
Effective Date and as of the date of each Borrowing.

 

Section 5.1.      Organization, etc. The Borrower, each of the Guarantors and
each of the Principal Subsidiaries is a corporation validly organized and
existing and in good standing under the laws of its jurisdiction of
incorporation; the Borrower and each of the Guarantors is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
where the nature of its business requires such qualification, except where the
failure to be so qualified would not have a Material Adverse Effect; and the
Borrower and each Guarantor has full power and authority, has taken all
corporate action and holds all governmental and creditors’ licenses, permits,
consents and other approvals necessary to enter into each Loan Document to which
they are a party and to perform the Obligations.

 

Section 5.2.      Due Authorization, Non-Contravention, etc.The execution,
delivery and performance by the Borrower and each of the Guarantors of this
Agreement and each other Loan Document to which they are a party, are within the
Borrower’s or Guarantor’s respective corporate powers, have been duly authorized
by all necessary corporate action, and do not:

 

(a)            contravene the Borrower’s or any Guarantor’s Organic Documents;

 

(b)            contravene any law or governmental regulation of any Applicable
Jurisdiction except as would not reasonably be expected to result in a Material
Adverse Effect;

 

(c)            contravene any court decree or order binding on the Borrower or
any of its property except as would not reasonably be expected to result in a
Material Adverse Effect;

 

(d)            contravene any contractual restriction binding on the Borrower,
any Guarantor or any of their property except as would not reasonably be
expected to result in a Material Adverse Effect; or

 

(e)            result in, or require the creation or imposition of, any Lien
(other than pursuant to the Collateral Documents) on any of the Borrower’s
properties or any Guarantor’s properties except as would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.3.      Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower or any Guarantor of this Agreement or
any other Loan Document to which they are a party (except (i) such as have been
obtained or made and are in full force and effect and (ii) filings necessary to
perfect Liens created under the Loan Documents). Each of the Borrower, each
Guarantor and each Principal Subsidiary holds all governmental licenses, permits
and other approvals required to conduct its business as conducted by it on the
Effective Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.

 

Section 5.4.      Compliance with Environmental Laws. The Borrower, each
Guarantor and each Principal Subsidiary is in compliance with all applicable
Environmental Laws, except to the extent that the failure to so comply would not
have a Material Adverse Effect.

 



40

 

 

Section 5.5.      Validity, etc. This Agreement constitutes, the Guaranty
constitutes, the Collateral Documents constitute, and the Notes will, on the due
execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Borrower and each Guarantor party thereto, enforceable in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by general equitable principles.

 

Section 5.6.      Financial Information; Material Adverse Effect.

 

(a)            The consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2019, and the related consolidated statements of
operations and cash flows of the Borrower and its Subsidiaries, copies of which
have been furnished to the Administrative Agent and each Lender, have been
prepared in accordance with GAAP, and present fairly in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as at
December 31, 2019 and the results of their operations for the Fiscal Year then
ended.

 

(b)            Since December 31, 2019, there has been no change, occurrence,
development or effect that, individually or taken together with any other
change, occurrence, development or effect, is, or would reasonably be likely to
be, materially adverse to the business, operations or financial condition of the
Borrower and its Subsidiaries taken as a whole; provided that the impacts of
COVID-19 or any flu, virus or disease on the business, operations or financial
condition of the Borrower or any of its Subsidiaries that occurred and were
disclosed to the Lenders as of the Effective Date or otherwise publicly
available on or prior to the Effective Date will be disregarded.

 

Section 5.7.      No Default, Event of Default or Prepayment Event. No Default,
Event of Default or Prepayment Event has occurred and is continuing.

 

Section 5.8.      Litigation. There is no action, suit, litigation,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower, any Guarantor or any Principal Subsidiary, that
(i) except as set forth in filings made by the Borrower with the Securities and
Exchange Commission, in the Borrower’s reasonable opinion might reasonably be
expected to materially adversely affect the business, operations or financial
condition of the Borrower and its Subsidiaries (taken as a whole) (collectively,
“Material Litigation”) or (ii) purports to affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated hereby.

 

Section 5.9.      Vessels. Each Vessel is

 

(a)            legally and beneficially owned by the Borrower or a Principal
Subsidiary,

 

(b)            registered in the name of the Borrower or such Principal
Subsidiary under the flag identified in Item 5.9(b) of the Disclosure Schedule,

 

(c)            free of all recorded Liens, other than Liens permitted by
Section 6.2.3, and

 

(d)            insured against loss or damage in compliance with Section 6.1.5.

 

Section 5.10.      Subsidiaries. The Borrower has no Existing Principal
Subsidiaries on the Effective Date, except those Existing Principal Subsidiaries
which are identified in Item 5.10 of the Disclosure Schedule. All Existing
Principal Subsidiaries are direct or indirect wholly-owned Subsidiaries of the
Borrower, except to the extent any such Existing Principal Subsidiary or an
interest therein has been sold in accordance with Section 6.2.7 or such Existing
Principal Subsidiary no longer owns a Vessel. All Pledged Collateral owned by
any Loan Party is owned free and clear of all security interests of any Person
except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 6.2. All Collateral Vessels
are owned free and clear of all security interests of any Person except any Lien
that is permitted under Section 6.2.

 



41

 

 

Section 5.11.      Obligations rank pari passu. The Obligations rank at least
pari passu in right of payment with all other unsubordinated Indebtedness of the
Borrower other than Indebtedness preferred as a matter of law.

 

Section 5.12.      No Filing, etc. Required. No filing, recording or
registration and no payment of any stamp, registration or similar tax is
necessary under the laws of any Applicable Jurisdiction to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement or the other Loan Documents (except (i) such as have been obtained or
made and are in full force and effect and (ii) filings necessary to perfect
Liens created under the Loan Documents).

 

Section 5.13.      No Immunity. The Borrower and each Guarantor is subject to
civil and commercial law with respect to the Obligations. Neither the Borrower,
any Guarantor nor any of their properties or revenues is entitled to any right
of immunity in any Applicable Jurisdiction from suit, court jurisdiction,
judgment, attachment (whether before or after judgment), set-off or execution of
a judgment or from any other legal process or remedy relating to the Obligations
(to the extent such suit, court jurisdiction, judgment, attachment, set-off,
execution, legal process or remedy would otherwise be permitted or exist).

 

Section 5.14.      Pension Plans. To the extent that, at any time after the
Effective Date, there are any Pension Plans, no Pension Plan shall have been
terminated, and no contribution failure will have occurred with respect to any
Pension Plan, in each case which could (a) give rise to a Lien under section
302(f) of ERISA and (b) result in the incurrence by the Borrower or any member
of the Controlled Group of any material liability, fine or penalty which, in
either case, would have a Material Adverse Effect.

 

Section 5.15.      Investment Company Act. Neither the Borrower nor any
Guarantor is required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

Section 5.16.      Regulation U. Neither the Borrower nor any Guarantor is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Advances will be used for a
purpose which violates, or would be inconsistent with, F.R.S. Board Regulation
U. Terms for which meanings are provided in F.R.S. Board Regulation U or any
regulations substituted therefor, as from time to time in effect, are used in
this Section with such meanings.

 

Section 5.17.      Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature. All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller in connection with this Agreement
have been or will be prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the projections will be realized). All financial and other information furnished
to the Administrative Agent and the Lenders in writing by or on behalf of the
Borrower by its chief financial officer, treasurer or corporate controller after
the date of this Agreement shall have been prepared by the Borrower in good
faith. As of the Effective Date, to the knowledge of the Borrower, the
information included in the Beneficial Ownership Certification of the Borrower
(to the extent required to be delivered hereunder) is true and correct in all
respects.

 



42

 

 

Section 5.18.      Compliance with Laws. The Borrower and each Guarantor is in
compliance with all applicable laws, rules, regulations and orders, except to
the extent that the failure to so comply does not and could not reasonably be
expected to have a Material Adverse Effect, and the Borrower and each Guarantor
has implemented and maintains in effect policies and procedures reasonably
designed to ensure compliance by the Borrower, each Guarantor, the Borrower’s
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Borrower and its Subsidiaries
and, to the knowledge of the Borrower, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions, in all material respects and are not knowingly engaged in any
activity that would reasonably be expected to result in Borrower being
designated as a Sanctioned Person.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

Section 5.19.      ERISA. As of the date hereof, the Borrower is not and will
not be (1) an employee benefit plan subject to Title I of ERISA, (2) a plan or
account subject to Section 4975 of the Code; (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code; or
(4) a “governmental plan” within the meaning of ERISA.

 

Section 5.20.      EEA Financial Institution. The Borrower is not an EEA
Financial Institution.

 

Section 5.21.      USA PATRIOT Act. To the extent applicable, the Borrower and
each of its Subsidiaries is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the Patriot Act. No part of the proceeds of the
Advances will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

Section 5.22.      Collateral Documents. Except as otherwise contemplated hereby
or under any other Loan Documents, including pursuant to Section 6.1.8 of this
Agreement, the provisions of the Collateral Documents, together with such
filings and other actions required to be taken hereby or by the applicable
Collateral Documents (including the delivery to Collateral Agent of any Pledged
Collateral required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Liens permitted by Section 6.2.3) on all right, title and
interest of the respective Loan Parties in the Collateral described therein.

 

Article VI

 

COVENANTS

 

Section 6.1.      Affirmative Covenants. The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations (other than the contingent amounts for which no claim or
demand has been made) have been paid in full, the Borrower will perform the
obligations set forth in this Section 6.1.

 



43

 

 

SECTION 6.1.1.      Financial Information, Reports, Notices, etc.

 

The Borrower will furnish, or will cause to be furnished, to the Administrative
Agent (with sufficient copies for distribution to each Lender) the following
financial statements, reports, notices and information:

 

(a)            as soon as available and in any event within 60 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower, a copy of the Borrower’s report on Form 10-Q (or any successor form)
as filed by the Borrower with the Securities and Exchange Commission for such
Fiscal Quarter, containing unaudited consolidated financial statements of the
Borrower for such Fiscal Quarter (including a balance sheet and profit and loss
statement) prepared in accordance with GAAP, subject to normal year-end audit
adjustments;

 

(b)            as soon as available and in any event within 120 days after the
end of each Fiscal Year of the Borrower, a copy of the Borrower’s annual report
on Form 10-K (or any successor form) as filed by the Borrower with the
Securities and Exchange Commission for such Fiscal Year, containing audited
consolidated financial statements of the Borrower for such Fiscal Year prepared
in accordance with GAAP (including a balance sheet and profit and loss
statement) and audited by PricewaterhouseCoopers LLP or another firm of
independent public accountants of similar standing;

 

(c)            together with each of the statements delivered pursuant to the
foregoing clause (a) or (b), a certificate, executed by the chief financial
officer, the treasurer or the corporate controller of the Borrower, showing, as
of the last day of the relevant Fiscal Quarter or Fiscal Year compliance with
the covenants set forth in Section 6.2.4 (in reasonable detail and with
appropriate calculations and computations in all respects reasonably
satisfactory to the Administrative Agent);

 

(d)            as soon as possible after the occurrence of a Default or
Prepayment Event, a statement of the chief financial officer of the Borrower
setting forth details of such Default or Prepayment Event (as the case may be)
and the action which the Borrower has taken and proposes to take with respect
thereto;

 

(e)            as soon as the Borrower becomes aware thereof, notice of any
Material Litigation except to the extent that such Material Litigation is
disclosed by the Borrower in filings with the SEC;

 

(f)            promptly after the sending or filing thereof, copies of all
reports which the Borrower sends to all holders of each security issued by the
Borrower, and all registration statements which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any national
securities exchange;

 

(g)            such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request;

 

provided that information required to be furnished to the Administrative Agent
under subsections (a) through (f) of this Section 6.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the website of the U.S.
Securities and Exchange Commission at http://www.sec.gov; provided, however,
that the Borrower shall as soon as reasonably practicable notify the
Administrative Agent when such information required to be furnished to the
Administrative Agent under subsections (c) and (d) of this Section 6.1.1 is made
available free of charge on one of the websites listed in the preceding proviso.

 



44

 

 

SECTION 6.1.2.      Approvals and Other Consents. The Borrower will obtain (or
cause to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower and each Guarantor
to perform its obligations under this Agreement and the other Loan Documents and
(b) except to the extent that failure to obtain (or cause to be obtained) such
governmental licenses, authorizations, consents, permits and approvals would not
be expected to have a Material Adverse Effect, the operation of each Vessel in
compliance with all applicable laws.

 

SECTION 6.1.3.      Compliance with Laws, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):

 

(a)            in the case of each of the Borrower and the Principal
Subsidiaries, the maintenance and preservation of its corporate existence
(subject to the provisions of Section 6.2.6);

 

(b)            in the case of the Borrower, maintenance of its qualification as
a foreign corporation in the State of Florida;

 

(c)            the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent being diligently contested in good faith by appropriate
proceedings;

 

(d)            compliance with all applicable Environmental Laws;

 

(e)            compliance with all anti-money laundering and anti-corrupt
practices laws and regulations applicable to the Borrower, including by not
making or causing to be made any offer, gift or payment, consideration or
benefit of any kind to anyone, either directly or indirectly, as an inducement
or reward for the performance of any of the transactions contemplated by this
agreement to the extent the same would be in contravention of such applicable
laws; and

 

(f)            maintenance in effect of policies and procedures reasonably
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

SECTION 6.1.4.      Vessel Registration; Maintenance of Vessels. Each Collateral
Vessel shall remain (i) in the sole and absolute ownership of the Subsidiary
identified for such Vessel in Item 5.9(b) of the Disclosure Schedule; (ii) 
registered under the law of the flag identified for such Vessel in Item 5.9(b)
of the Disclosure Schedule; (iii) seaworthy for hull and machinery insurance
warranty purposes and in every way fit for its intended purpose; and
(iv) insured in accordance with the requirements of Section 6.1.5. The Borrower
will, and will cause each of the Guarantors to, keep and maintain each of the
Collateral Vessels in good working order and condition consistent with industry
practice, ordinary wear and tear excepted.

 

SECTION 6.1.5.      Insurance. The Borrower will, or will cause one or more of
its Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender) at
reasonable intervals a certificate of a senior officer of the Borrower setting
forth the nature and extent of all insurance maintained by the Borrower and the
Subsidiaries and certifying as to compliance with this Section.

 



45

 

 

SECTION 6.1.6.      Books and Records. The Borrower will, and will cause each of
its Principal Subsidiaries to, keep books and records that accurately reflect
all of its business affairs and transactions and permit the Administrative Agent
and each Lender or any of their respective representatives, at reasonable times
and intervals and upon reasonable prior notice, to visit each of its offices, to
discuss its financial matters with its officers and to examine any of its books
or other corporate records.

 

SECTION 6.1.7.      Further Assurances; Additional Collateral.

 

(a)            Subject to any applicable limitations in any Collateral Document
and in each case at the expense of the Loan Parties, the Loan Parties shall
promptly upon reasonable request by the Administrative Agent or the Collateral
Agent or as may be required by applicable law (i) correct any material defect or
error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances, financing statements, continuations,
terminations and other instruments as the Administrative Agent or Collateral
Agent may reasonably request from time to time in order to carry out more
effectively the purposes of the Collateral Documents.

 

(b)            Each Loan Party may, in its sole discretion (i) pledge additional
Collateral to the Collateral Agent by executing such documentation and taking
such actions as the Collateral Agent may reasonably request (provided that no
Loan Party shall be required to take any action that would conflict with any of
its material contracts) and (ii) cause any Subsidiary to become a Guarantor
under the Loan Documents in accordance with the terms thereof.

 

SECTION 6.1.8.      Post-Closing Obligations. As promptly as practicable, and in
any event within the time periods after the Effective Date specified in Schedule
IV or such later date as the Administrative Agent reasonably agrees to in
writing, including to reasonably accommodate circumstances unforeseen on the
Effective Date, deliver the documents or take the actions specified on Schedule
IV, in each case, except to the extent otherwise agreed by the Administrative
Agent.

 

SECTION 6.1.9.      Future Developments. In the event the U.S. Federal
government agrees to provide an unconditional guarantee in full of all of the
Obligations, which guarantee by its terms does not expire and cannot be
terminated or revoked prior to the Maturity Date (as it may be extended pursuant
to Section 2.16), then upon the effectiveness of such guarantee and delivery of
written notice thereof (the “Guarantee Notice”) from the Borrower to the
Administrative Agent and each Lender and (a) the written consent of the
Administrative Agent and each Lender as of the Initial Funding Date which
remains a Lender as of the date the Guarantee Notice is delivered and (b) the
Administrative Agent shall not have received the written objection of Lenders
constituting the Required Lenders within five (5) Business Days following the
date the Guarantee Notice is delivered: (i) all Liens in the Collateral and all
Guarantees granted under any Loan Document shall automatically terminate and be
released and (ii) the Borrower and the Administrative Agent hereby agree to
negotiate in good faith to enter into one or more amendments to this Agreement
and any other Loan Document to modify the terms of this Agreement to be
consistent, as appropriate, with, but no less favorable to the Lenders than, the
Borrower’s term loan agreement, dated as of April 5, 2019, among the Borrower,
the lenders party thereto, and Bank of America, N.A., as administrative agent.

 



46

 

 

SECTION 6.1.10.      Lender Calls. Not later than the fifth (5) Business Day
following the end of each calendar month, the Borrower will hold a conference
call with Lenders to discuss its liquidity.

 

Section 6.2.      Negative Covenants. The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations (other than the contingent amounts for which no claim or
demand has been made) have been paid and performed in full, the Borrower will
perform the obligations set forth in this Section 6.2.

 

SECTION 6.2.1.      Business Activities. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any principal business activity
other than those engaged in by the Borrower and its Subsidiaries on the date
hereof and other business activities reasonably related, ancillary or
complimentary thereto or that are reasonable extensions thereof.

 

SECTION 6.2.2.      Indebtedness. The Borrower will not permit any of its
Subsidiaries to create, incur, assume or suffer to exist or otherwise become or
be liable in respect of any Indebtedness, other than, without duplication, the
following:

 

(a)            Indebtedness secured by Liens of the type described in
Section 6.2.3;

 

(b)            Indebtedness by and among the Borrower and any Subsidiary of the
Borrower;

 

(c)            Indebtedness incurred to finance, refinance or refund the cost
(including the cost of construction) of assets acquired after the Effective
Date;

 

(d)            Indebtedness in an aggregate principal amount, together with (but
without duplication of) the sum of (i) the aggregate principal amount of
Advances and Commitments hereunder plus (ii) other Indebtedness permitted to be
secured under Section 6.2.3(b), at any one time outstanding not exceeding
(determined at the time of creation of such Lien or the incurrence by any
Subsidiary of such Indebtedness, as applicable) 10.0% of the total assets of the
Borrower and its Subsidiaries taken as a whole as determined in accordance with
GAAP as at the last day of the most recent ended Fiscal Quarter;

 

(e)            Indebtedness of Silversea Cruise Holding Ltd. and its
subsidiaries (“Silversea”) outstanding on the Effective Date and identified in
Item 6.2.2 of the Disclosure Schedule;

 

(f)            other Indebtedness in an aggregate principal amount at any one
time outstanding not exceeding $100,000,000; and

 

(g)            other Indebtedness other than Indebtedness for borrowed money;
and

 

(h)            Indebtedness of Subsidiaries of the Borrower (including any
unfunded commitments with respect to such Indebtedness) outstanding on the
Effective Date and extensions, renewals, refinancings and replacements thereof
that do not increase the outstanding principal amount thereof (except by the
amount of any accrued interest and premiums with respect to such Indebtedness
and transaction fees, costs and expenses in connection with such extension,
renewal or replacement thereof) and that do not result in such Indebtedness
being secured by a Lien on any property other than that which secured the
Indebtedness being extended, renewed, refinanced or replaced.

 



47

 

 

SECTION 6.2.3.      Liens.

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any of its property, revenues or
assets, whether now owned or hereafter acquired, except:

 

(a)            Liens on assets (including, without limitation, shares of capital
stock of corporations and assets owned by any corporation that becomes a
Subsidiary of the Borrower after the Effective Date) acquired after the
Effective Date (whether by purchase, construction or otherwise) by the Borrower
or any of its Subsidiaries (other than (x) an Existing Principal Subsidiary,
(y) any other Principal Subsidiary which, at any time, after three months after
the acquisition of a Vessel, owns a Vessel free of any mortgage Lien or (z) any
Principal Subsidiary that owns a Collateral Vessel), which Liens were created
solely for the purpose of securing Indebtedness representing, or incurred to
finance, refinance or refund, the cost (including the cost of construction) of
such assets, so long as (i) the acquisition of such assets is not otherwise
prohibited by the terms of this Agreement and (ii) each such Lien is created
within three months after the acquisition of the relevant assets;

 

(b)            in addition to other Liens permitted under this Section 6.2.3,
Liens on assets other than Pledged Collateral or Collateral Vessels securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) the sum of (i) the aggregate principal amount of Advances and
Commitments hereunder plus (ii) other Indebtedness permitted under
Section 6.2.2(d), at any one time outstanding not exceeding (determined at the
time of creation of such Lien or the incurrence by any Subsidiary of such
indebtedness, as applicable) 10.0% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter;

 

(c)            Liens on assets acquired after the Effective Date by the Borrower
or any of its Subsidiaries (other than by (x) any Subsidiary that is an Existing
Principal Subsidiary or (y) any other Principal Subsidiary which, at any time,
owns a Collateral Vessel) so long as (i) the acquisition of such assets is not
otherwise prohibited by the terms of this Agreement and (ii) each of such Liens
existed on such assets before the time of its acquisition and was not created by
the Borrower or any of its Subsidiaries in anticipation thereof;

 

(d)            Liens on any asset of any corporation that becomes a Subsidiary
of the Borrower (other than a corporation that also becomes a Subsidiary of an
Existing Principal Subsidiary) on or after the Effective Date so long as (i) the
acquisition or creation of such corporation by the Borrower is not otherwise
prohibited by the terms of this Agreement and (ii) such Liens are in existence
at the time such corporation becomes a Subsidiary of the Borrower and were not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

 

(e)            Liens securing Government-related Obligations;

 

(f)            Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings;

 

(g)            Liens of carriers, warehousemen, mechanics, materialmen and
landlords incurred in the ordinary course of business for sums not overdue by
more than 60 days or being diligently contested in good faith by appropriate
proceedings;

 

(h)            Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits;

 



48

 

 

(i)            Liens for current crew’s wages and salvage;

 

(j)            Liens arising by operation of law as the result of the furnishing
of necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings; and

 

(k)            Liens on Vessels that:

 

(i)            secure obligations covered (or reasonably expected to be covered)
by insurance;

 

(ii)            were incurred in the course of or incidental to trading such
Vessel in connection with repairs or other work to such Vessel; or

 

(iii)            were incurred in connection with work to such Vessel that is
required to be performed pursuant to applicable law, rule, regulation or order;

 

provided that, in each case described in this clause (k), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;

 

(l)            normal and customary rights of setoff upon deposits of cash or
other Liens originating solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of setoff or similar rights in
favor of banks or other depository institutions;

 

(m)            Liens in respect of rights of setoff, recoupment and holdback in
favor of credit card processors securing obligations in connection with credit
card processing services incurred in the ordinary course of business;

 

(n)            Liens on cash collateral required to be provided by the Borrower
pursuant to the Borrower’s existing credit facilities as in effect on the date
hereof;

 

(o)            Liens on cash, cash equivalents or marketable securities of the
Borrower or any Subsidiary securing obligations under Hedging Instruments not
incurred for speculative purposes;

 

(p)            deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business and deposits securing liabilities to insurance carriers under insurance
or self-insurance arrangements;

 

(q)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

 

(r)            licenses, sublicenses, leases, or subleases granted to other
Persons not materially interfering with the conduct of the business of the
Borrower or any of its Subsidiaries;

 

(s)            Liens on any property of Silversea in existence as of the
Effective Date and identified in Item 6.2.3 of the Disclosure Schedule;

 

(t)            Liens in favor of the Collateral Agent and the Secured Parties;
and

 



49

 

 

(u)            Liens securing Indebtedness of the type described in
Section 6.2.2(f), so long as (x) such Liens do not attach to the Collateral and
(y) the aggregate principal amount at any one time outstanding of such
Indebtedness secured by a Lien on one or more Collateral Vessels shall not
exceed $50,000,000.

 

SECTION 6.2.4.      Financial Condition. The Borrower will not permit the
Collateral Coverage Ratio to be less than 2.50:1.00 as at the last day of any
Fiscal Quarter.

 

SECTION 6.2.5.      [Intentionally omitted].

 

SECTION 6.2.6.      Consolidation, Merger, etc. The Borrower will not, and will
not permit any of its Subsidiaries to, liquidate or dissolve, consolidate with,
or merge into or with, any other Person except:

 

(a)            any such Subsidiary may (i) liquidate or dissolve voluntarily,
and may merge with and into, the Borrower or any other Subsidiary, and the
assets or stock of any Subsidiary may be purchased or otherwise acquired by the
Borrower or any other Subsidiary or (ii) merge with and into another Person in
connection with a sale or other disposition permitted by Section 6.2.7; and

 

(b)            so long as no Event of Default or Prepayment Event has occurred
and is continuing or would occur after giving effect thereto, the Borrower or
any of its Subsidiaries may merge into any other Person, or any other Person may
merge into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:

 

(i)            after giving effect thereto, the Stockholders’ Equity of the
Borrower and its Subsidiaries is at least equal to 90% of such Stockholders’
Equity immediately prior thereto; and

 

(ii)            in the case of a merger involving the Borrower where the
Borrower is not the surviving corporation:

 

(A)            the surviving Person shall have assumed in a writing, delivered
to the Administrative Agent, all of the Borrower’s obligations hereunder and
under the other Loan Documents;

 

(B)            the surviving Person shall, promptly upon the request of the
Administrative Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations; and

 

(C)            as soon as practicable after receiving notice from the Borrower
of such merger, and in any event no later than five Business Days after the
delivery of such notice, for a surviving corporation that is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof or Liberia, any Lender that may not legally lend to,
establish credit for the account of and/or do any business whatsoever with such
surviving corporation, either directly or through an Affiliate of such Lender (a
“Protesting Lender”) shall so notify the Borrower and the Administrative Agent
in writing. With respect to each Protesting Lender, the Borrower shall,
effective on or before the date that such surviving corporation shall have the
right to borrow hereunder, notify the Administrative Agent and such Protesting
Lender shall have received one or more payments from either the Borrower or one
or more assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Protesting Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Protesting Lender under this
Agreement;

 



50

 

 

provided, however, that notwithstanding any provision to the contrary in this
Section 6.2.6, no merger of any Subsidiary whose Equity Interests constitute
Collateral shall be permitted unless either (A) such Subsidiary shall be the
surviving Person of such merger or (B) if such Subsidiary is not the surviving
Person of such merger, concurrently with the consummation of such merger, the
Collateral Agent shall have received a valid and perfected pledge of, and first
priority security interest in, 100% of the Equity Interests (which shall
constitute Collateral and Pledged Collateral) and certificates representing such
Pledged Collateral shall have been delivered to the Collateral Agent (together
with such legal opinions, financing statements and supporting documentation
reasonably requested by the Collateral Agent).

 

SECTION 6.2.7.      Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, make any Disposition of Designated Assets;
provided, that any such Disposition will be permitted, so long as, (i) at the
time of such Disposition, no Default shall exist or would result from such
Disposition, (ii) the price for such asset shall be paid to the Borrower or such
Subsidiary for at least 75% cash consideration and (iii) the proceeds are
applied in accordance with Section 2.14(b).

 

SECTION 6.2.8.      Use of Proceeds. The Borrower will not request any
Borrowing, and the Borrower and its Subsidiaries shall not use the proceeds of
any Borrowing (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in violation of
Sanctions applicable to any party hereto.

 

SECTION 6.2.9.      Investments. The Borrower will not, and will not allow any
of its Subsidiaries to make or hold any Investments, except:

 

(a)            Investments by the Borrower or a Subsidiary in cash and Cash
Equivalents;

 

(b)            loans or advances to officers, directors, consultants and
employees of the Borrower and the Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Borrower, provided that the amount of such loans and advances
shall be contributed to the Borrower in cash as common equity, and (iii) for
purposes not described in the foregoing subclauses (i) and (ii), in the ordinary
course of business consistent with past practice;

 

(c)            Investments by the Borrower or any Subsidiary in the Borrower or
any Subsidiary or in any other Person that contemporaneously therewith becomes a
Subsidiary; provided that no such Investment shall result in (x) any Pledged
Collateral failing to be owned directly by any Person other than the Borrower or
a Guarantor, or (y) any Collateral Vessel failing to be owned by any Person
other than a Guarantor whose Equity Interests constitute Pledged Collateral;

 

(d)            (i) Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business or received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;

 



51

 

 

(e)            Investments existing or contemplated on the Effective Date and
any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.2.9;

 

(f)            Investments made in respect of non-speculative Hedging
Instruments;

 

(g)            Investments in the ordinary course of business in prepaid
expenses, negotiable instruments held for collection and lease, utility and
worker’s compensation, performance and other similar deposits provided to third
parties;

 

(h)            Investments in the ordinary course of business consisting of
endorsements for collection or deposit;

 

(i)            Investments in the ordinary course of business consisting of the
licensing or contribution of intellectual property pursuant to development,
marketing or manufacturing agreements or arrangements or similar agreements or
arrangements with other Persons;

 

(j)            Investments in joint ventures made after the Effective Date in an
aggregate amount not to exceed $250,000,000 per calendar year; provided that no
such Investment shall result in (x) any Pledged Collateral failing to be owned
directly by any Person other than the Borrower or a Guarantor, or (y) any
Collateral Vessel failing to be owned by any Person other than a Guarantor whose
Equity Interests constitute Pledged Collateral;

 

(k)            advances of payroll payments, fees or other compensation to
officers, directors, consultants or employees, in the ordinary course of
business;

 

(l)            Investments to the extent that payment for such Investments is
made solely with Qualified Equity Interests of the Borrower;

 

(m)            lease, utility and other similar deposits in the ordinary course
of business;

 

(n)            Investments resulting from the receipt of promissory notes and
other non-cash consideration in connection with any disposition not prohibited
under this Agreement or Restricted Payments permitted by Section 6.2.10, so long
as no Event of Default has occurred and is continuing at the time of such
agreement relating to such disposition or Restricted Payment;

 

(o)            Investments to finance, refinance or refund the cost (including
the cost of construction) of assets acquired after the Effective Date;

 

(p)            Guarantees in the ordinary course of business of obligations that
do not constitute Indebtedness; and

 

(q)            other Investments made after the Effective Date in an aggregate
amount not to exceed $250,000,000 per calendar year; provided that no such
Investment shall result in (x) any Pledged Collateral failing to be owned
directly by any Person other than the Borrower or a Guarantor, or (y) any
Collateral Vessel failing to be owned by any Person other than a Guarantor whose
Equity Interests constitute Pledged Collateral.

 



52

 

 

SECTION 6.2.10.      Restricted Payments. The Borrower will not declare, pay or
make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends or other distributions with respect to its Equity
Interests payable solely in additional shares of its Qualified Equity Interests
or options to purchase Qualified Equity Interests; (b) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans (including with respect to performance shares issued in the
ordinary course of business) for present or former officers, directors,
consultants or employees of the Borrower in the ordinary course of business
consistent with past practice; (c) so long as no Default or Event of Default has
occurred and is continuing, the Borrower may make Restricted Payments in an
aggregate principal amount not to exceed $125,000,000 in the aggregate during
the term of this Agreement; (d) repurchases of Equity Interests in any Loan
Party or any Subsidiary deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants; (e) the payment of cash in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exercisable for Qualified Equity Interests of the
Borrower; and (f) the Borrower may declare and pay quarterly cash dividends with
respect to its Equity Interests on a per share basis in an amount not to exceed
$0.78 per share (as adjusted after the Effective Date to give effect to any
share dividends, splits, reverse splits and combinations).

 

SECTION 6.2.11.      Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates involving
aggregate payments, for any such transaction or series of related transactions,
in excess of $10,000,000, except (a) at prices and on terms and conditions
substantially as favorable to the Borrower or such Subsidiary (in the good faith
determination of the Borrower) as could reasonably be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Subsidiaries or any entity that becomes a Subsidiary
as a result of such transaction not involving any other Affiliate, (c) the
payment of customary compensation and benefits and reimbursements of
out-of-pocket costs to, and the provision of indemnity on behalf of, directors,
officers, consultants, employees and members of the Boards of Directors of the
Borrower or such Subsidiary, (d) loans and advances to officers, directors,
consultants and employees in the ordinary course of business, (e) Restricted
Payments and other payments permitted under Section 6.2.10, (f) employment,
incentive, benefit, consulting and severance arrangements entered into in the
ordinary course of business with officers, directors, consultants and employees
of the Borrower or its Subsidiaries, (g) transactions in the ordinary course of
business pursuant to agreements in existence on the Effective Date or any
amendment thereto to the extent such an amendment, taken as a whole, is not
adverse to the Lenders in any material respect (as determined in good faith by
the Borrower), (h) the issuance of Qualified Equity Interests of the Borrower
and the granting of registration or other customary rights in connection
therewith, (i) the existence of, and the performance by the Borrower or any
Subsidiary of its obligations under the terms of, any limited liability company
agreement, limited partnership or other organizational document or
securityholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party on the Effective
Date, and similar agreements that it may enter into thereafter, provided that
the existence of, or the performance by the Borrower or any Subsidiary of
obligations under, any amendment to any such existing agreement or any such
similar agreement entered into after the Effective Date shall only be permitted
by this Section 6.2.11(i) to the extent not more adverse to the interest of the
Lenders in any material respect when taken as a whole (in the good faith
determination of the Borrower) than any of such documents and agreements as in
effect on the Effective Date and (j) transactions with joint ventures entered
into in the ordinary course of business.

 



53

 

 

Article VII

 

EVENTS OF DEFAULT

 

Section 7.1.      Listing of Events of Default. Each of the following events or
occurrences described in this Section 7.1 shall constitute an “Event of
Default”.

 

SECTION 7.1.1.      Non-Payment of Obligations. The Borrower shall default in
the payment when due of any principal of or interest on any Advance or the
agency fee provided for in Section 10.11, provided that, in the case of any
default in the payment of any interest on any Advance, such default shall
continue unremedied for a period of at least five Business Days after notice
thereof shall have been given to the Borrower by any Lender; and provided
further that, in the case of any default in the payment of such agency fee, such
default shall continue unremedied for a period of at least ten days after notice
thereof shall have been given to the Borrower by the Administrative Agent.

 

SECTION 7.1.2.      Breach of Warranty. Any representation or warranty of the
Borrower or any Guarantor made or deemed to be made hereunder or under any other
Loan Document (including any certificates delivered pursuant to Article IV) is
or shall be incorrect in any material respect when made.

 

SECTION 7.1.3.      Non-Performance of Certain Covenants and Obligations. The
Borrower or any Guarantor shall default in the due performance and observance of
(i) Section 6.2.4 or (ii) any other agreement contained herein or in any other
Loan Document (other than the obligations referred to in Section 7.1.1) and, in
the case of this clause (ii), such default shall continue unremedied for a
period of five days after notice thereof shall have been given to the Borrower
or the relevant Guarantor by the Administrative Agent or any Lender (or, if
(a) such default under this clause (ii) is capable of being remedied within 30
days (commencing on the first day following such five-day period) and (b) the
Borrower or the relevant Guarantor is actively seeking to remedy the same during
such period, such default under this clause (ii) shall continue unremedied for
at least 35 days after such notice to the Borrower).

 

SECTION 7.1.4.      Default on Other Indebtedness. (a) The Borrower, any
Guarantor or any of the Borrower’s Principal Subsidiaries shall fail to pay any
Indebtedness that is outstanding in a principal amount of at least $100,000,000
(or the equivalent in other currencies) in the aggregate (but excluding
Indebtedness hereunder or with respect to the Hedging Instruments) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness, (b) the occurrence under any Hedging Instrument
of an Early Termination Date (as defined in such Hedging Instrument) resulting
from (A) any event of default under such Hedging Instrument as to which the
Borrower is the Defaulting Party (as defined in such Hedging Instrument) or
(B) any Termination Event (as defined therein) as to which the Borrower is an
Affected Party (as defined therein) and, in either event, the termination value
with respect to any such Hedging Instrument owed by the Borrower or any
Guarantor as a result thereof is greater than $100,000,000 and the Borrower or
such Guarantor fails to pay such termination value when due after applicable
grace periods, (c) any other event shall occur or condition shall exist under
any agreement or instrument evidencing, securing or relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to cause or permit the holder or holders of such Indebtedness to
cause such Indebtedness to become due and payable prior to its scheduled
maturity (other than as a result of any sale or other disposition of any
property or assets under the terms of such Indebtedness), or (d) any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness); provided that any required prepayment or right to require
prepayment triggered by terms that are certified by the Borrower to be unique
to, but customary in, ship financings shall not constitute an Event of Default
under this Section 7.1.4 so long as any required prepayment is made when due.
For purposes of determining Indebtedness for any Hedging Instrument, the
principal amount of the obligations under any such instrument at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or any Principal Subsidiary would be required to pay if such
instrument were terminated at such time.

 



54

 

 

SECTION 7.1.5.      Pension Plans. Any of the following events shall occur with
respect to any Pension Plan:

 

(a)            Any termination of a Pension Plan by the Borrower, any member of
its Controlled Group or any other Person if, as a result of such termination,
the Borrower or any such member could be required to make a contribution to such
Pension Plan, or could reasonably expect to incur a liability or obligation to
such Pension Plan, in excess of $100,000,000; or

 

(b)            a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA.

 

and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender (or, if (a) such default is capable of being
remedied within 15 days (commencing on the first day of such five-Business Day
period) and (b) the Borrower or relevant Guarantor is actively seeking to remedy
the same during such period, such default shall continue unremedied for at least
15 days).

 

SECTION 7.1.6.      Bankruptcy, Insolvency, etc. The Borrower, each Guarantor or
any of the Principal Subsidiaries (or any of its other Subsidiaries to the
extent that the relevant event described below would have a Material Adverse
Effect) shall:

 

(a)            generally fail to pay, or admit in writing its inability to pay,
its debts as they become due;

 

(b)            apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for it or any of its
property, or make a general assignment for the benefit of creditors;

 

(c)            in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for it or for a substantial part of its property, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days, provided that in the case of such an event in respect of the
Borrower, the Borrower hereby expressly authorizes the Administrative Agent and
each Lender to appear in any court conducting any relevant proceeding during
such 60-day period to preserve, protect and defend their respective rights under
the Loan Documents;

 

(d)            permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, provided that the Borrower hereby expressly
authorizes the Administrative Agent and each Lender to appear in any court
conducting any such case or proceeding during such 60-day period to preserve,
protect and defend their respective rights under the Loan Documents; or

 



55

 

 

(e)            take any corporate action authorizing, or in furtherance of, any
of the foregoing.

 

SECTION 7.1.7.      Change of Control. There occurs any Change of Control.

 

SECTION 7.1.8.      Liens. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.1 shall for any reason (other than pursuant to the terms
hereof or thereof including as a result of a transaction permitted under
Section 6.2.6 or 6.2.7) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 6.2.3, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements, or (ii) any of the Equity
Interests of the Borrower ceasing to be pledged pursuant to the Pledge and
Security Agreement free of Liens other than Liens created by the Pledge and
Security Agreement or any nonconsensual Liens arising solely by operation of
law;

 

Section 7.2.      Action if Bankruptcy. If any Event of Default described in
clauses (b) through (d) of Section 7.1.6 shall occur with respect to the
Borrower, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Advances and
all other Obligations shall automatically be and become immediately due and
payable, without notice or demand.

 

Section 7.3.      Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in clauses (b) through (d) of
Section 7.1.6 with respect to the Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
of the outstanding principal amount of the Advances and other Obligations to be
due and payable and/or the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of such Advances and other
Obligations shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate.

 

Section 7.4.      Application of Funds. After the exercise of remedies provided
for in Section 7.3 (or after the Advances have automatically become immediately
due and payable as set forth in Section 7.2), any amounts received on account of
the Obligations shall, subject to the provisions of Section 2.15, be applied by
the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 3.3, 3.6 and 3.7) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders arising under the Loan
Documents and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 



56

 

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances, ratably among the Lenders;

 

Last, the balance, to the Person entitled thereto as directed by the Borrower.

 

Article VIII

 

PREPAYMENT EVENTS

 

Section 8.1.      Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 8.1 shall constitute a “Prepayment Event”.

 

SECTION 8.1.1.      [Intentionally omitted].

 

SECTION 8.1.2.      Unenforceability. Any Loan Document shall cease to be the
legally valid, binding and enforceable obligation of the Borrower or any
Guarantor (in each case, other than with respect to provisions of any Loan
Document (i) identified as unenforceable in the opinion of the Borrower’s
counsel delivered pursuant to Section 4.1(c)(i) or (ii) that a court of
competent jurisdiction has determined are not material) and such event shall
continue unremedied for 15 days after notice thereof has been given to the
Borrower by any Lender.

 

SECTION 8.1.3.          Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower, each
Guarantor or any Principal Subsidiary to conduct its business shall be revoked,
withdrawn or otherwise cease to be in full force and effect, unless the same
would not have a Material Adverse Effect.

 

SECTION 8.1.4.         Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Section 6.2.4.

 

SECTION 8.1.5.          Judgments. Any judgment or order for the payment of
money in excess of $100,000,000 shall be rendered against the Borrower, each
Guarantor or any of the Principal Subsidiaries by a court of competent
jurisdiction and the Borrower, such Guarantor or such Principal Subsidiary shall
have failed to satisfy such judgment and either:

 

(a)                enforcement proceedings in respect of any material assets of
the Borrower or such Principal Subsidiary shall have been commenced by any
creditor upon such judgment or order and shall not have been stayed or enjoined
within five Business Days after the commencement of such enforcement
proceedings; or

 

(b)                there shall be any period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect.

 

Section 8.2.         Mandatory Prepayment. If any Prepayment Event shall occur
and be continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower (a) require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Advances
and all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of each Advance and all accrued and unpaid interest thereon
and all other Obligations) and (b) terminate the Commitments (if not theretofore
terminated).

 



57

 

 

Article IX

[Intentionally omitted]

 

Article X

THE AGENTS

 

Section 10.1.      Actions. Each of the Lenders hereby irrevocably appoints
Morgan Stanley to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of (and to hold any
security interest created by the Collateral Documents for and on behalf of or in
trust for) such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents and sub-agents appointed by the Administrative Agent
pursuant to Section 10.6 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Lenders hereby expressly authorize
the Administrative Agent to execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Collateral Documents and acknowledge and agree that any
such action by any Agent shall bind the Lenders.

 

Section 10.2.      Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 



58

 

 

Section 10.3.        Lender Indemnification.

 

(a)                Each Lender hereby severally indemnifies (which indemnity
shall survive any termination of this Agreement) the Administrative Agent (to
the extent not reimbursed by the Borrower) from and against such Lender’s
Ratable Share of any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
that be incurred by or asserted or awarded against, the Administrative Agent in
any way relating to or arising out of this Agreement, the Notes and any other
Loan Document or any action taken or omitted by the Administrative Agent under
this Agreement, the Notes or any other Loan Document; provided that no Lender
shall be liable for the payment of any portion of such claims, damages, losses,
liabilities and expenses which have resulted from the Administrative Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any out-of-pocket and documented expenses (including
reasonable counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any such indemnified costs, this Section applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.

 

(b)                [Intentionally omitted].

 

(c)                The failure of any Lender to reimburse the Administrative
Agent promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Administrative Agent as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse the
Administrative Agent for its Ratable Share of such amount, but no Lender shall
be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s Ratable Share of such amount.
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 10.3 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes. The Administrative Agent
agrees to promptly return to the Lenders their respective Ratable Shares of any
amounts paid under this Section 10.3 that are subsequently reimbursed by the
Borrower.

 

Section 10.4.       Exculpation.

 

(a)                The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

 

(i)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default or Prepayment Event has
occurred and is continuing;

 

(ii)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law; and

 



59

 

 

(iii)             shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)                The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.1 and 7.3), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Event of Default or Prepayment Event unless and until notice describing such
Event of Default or Prepayment Event is given to the Administrative Agent in
writing by the Borrower or a Lender.

 

(c)                The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)                The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Competitors or
Affiliates thereof. Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Competitor or an Affiliate thereof or (y) have any liability
with respect to or arising out of any assignment or participation of Advances,
or disclosure of confidential information, to any ‎Competitor or Affiliate
thereof.

 

Section 10.5.      Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Advance. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. Nothing in this Section 10.5 shall limit the exclusion for gross
negligence or willful misconduct referred to in Section 10.3.

 

Section 10.6.       Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility established
hereby as well as activities as Administrative Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents, provided,
however, that the foregoing release of the Administrative Agent shall not apply
with respect to negligence or misconduct of any Affiliates, directors, officers
or employees of the Administrative Agent.

 



60

 



 

Section 10.7.          Resignation of Administrative Agent.

 

(a)                The Administrative Agent or Collateral Agent may at any time
give notice of its resignation to the Lenders and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower, to appoint a successor Administrative Agent or
successor Collateral Agent, which shall be a commercial banking institution
having a combined capital and surplus of at least $500,000,000 (or the
equivalent in other currencies). If no such successor Administrative Agent or
successor Collateral Agent shall have been so appointed by the Required Lenders
with the consent of the Borrower and shall have accepted such appointment within
30 days after the retiring Administrative Agent or retiring Collateral Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent or retiring Collateral Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent or successor Collateral Agent meeting the qualifications set forth above,
subject to the consent of such proposed successor Administrative Agent or
successor Collateral Agent to such appointment. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                Anything herein to the contrary notwithstanding, if at any
time the Required Lenders determine that the Person serving as Administrative
Agent or Collateral Agent is (without taking into account any provision in the
definition of “Defaulting Lender” requiring notice from the Administrative Agent
or any other party) a Defaulting Lender pursuant to clause (d) of the definition
thereof, the Required Lenders (determined after giving effect to Section 11.1)
may by notice to the Borrower and such Person remove such Person as
Administrative Agent or Collateral Agent and, with the consent of the Borrower,
appoint a replacement Administrative Agent or replacement Collateral Agent
hereunder. Such removal will, to the fullest extent permitted by applicable law,
be effective on the earlier of (i) the date a replacement Administrative Agent
or replacement Collateral Agent is appointed and (ii) the date 30 days after the
giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent or replacement Collateral Agent has been
appointed).

 

(c)                With effect from the Resignation Effective Date (1) the
retiring or removed Administrative Agent or Collateral Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent or Collateral Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent or successor Collateral Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring or removed Administrative Agent or Collateral Agent, and the
retiring or removed Administrative Agent or Collateral Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
or successor Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s or Collateral Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Sections 11.3 and 11.4 shall continue in effect
for the benefit of such retiring or removed Administrative Agent or Collateral
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent or Collateral Agent was acting as Administrative
Agent or Collateral Agent, as applicable.

 



61

 

 

Section 10.8.        Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 10.9.        No Other Duties. Anything herein to the contrary
notwithstanding, none of the Arrangers or Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

Section 10.10.       [Intentionally Omitted].

 

Section 10.11.       Agency Fee. The Borrower agrees to pay to the
Administrative Agent for its own account an annual agency fee in an amount, and
at such times, heretofore agreed to in writing between the Borrower and the
Administrative Agent.

 

Section 10.12.       Lender ERISA Matters.

 

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)               such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments or this Agreement,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of Advances, the Commitments and this Agreement,

 



62

 

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement, or

 

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)                In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Advances, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

 

Section 10.13.       Collateral and Guaranty Matters. Each of the Lenders
irrevocably authorizes the Administrative Agent and the Collateral Agent, and
each of the Administrative Agent and the Collateral Agent, agrees that it will:

 

(a)                release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Credit Document (i) upon
termination of the Commitments and payment in full of all Obligations, (ii) at
the time the property subject to such Lien is transferred or to be transferred
as part of or in connection with any transfer permitted hereunder or under any
other Loan Document to any Person other than the Borrower or any of the
Subsidiaries that are Guarantors, (iii) subject to Section 11.1, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below; and

 

(b)                release or subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section
6.2.3(r).

 

(c)                Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Collateral Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 10.13. In each case as specified in this Section 10.13, the
applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 10.13.

 



63

 

 

Article XI

MISCELLANEOUS PROVISIONS

 

Section 11.1.          Waivers, Amendments, etc. Subject to Sections 2.8(c) and
(d), the provisions of this Agreement and of each other Loan Document (other
than the Fee Letter, which may be amended in accordance with its terms) may from
time to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrower or the relevant Guarantor
and the Required Lenders and acknowledged by the Administrative Agent; provided
that no such amendment, modification or waiver which would:

 

(a)                modify any requirement hereunder that any particular action
be taken by all the Lenders or by the Required Lenders shall be effective unless
consented to by each Lender;

 

(b)                modify this Section 11.1 or change the definition of
“Required Lenders” shall be made without the consent of each Lender;

 

(c)                reduce any fees described in Section 2.4 payable to any
Lender or, other than as contemplated by Section 2.16, extend the Maturity Date
with respect to any Lender shall be made without the consent of such Lender;

 

(d)                extend the due date for, or reduce the amount of, any
scheduled repayment or prepayment of principal of or interest on any Advance or
fees (or reduce the principal amount of or rate of interest on any Advance)
applicable to any Lender shall be made without the consent of such Lender;

 

(e)                subject to Section 6.1.9, release all or substantially all of
the Guarantors under the Guaranty (except as expressly permitted by the
Guaranty), or release all or substantially all of the Collateral under the
Collateral Documents, in each case, shall be made without the consent of each
affected Lender; or

 

(f)                 affect adversely the interests, rights or obligations of the
Administrative Agent in its capacity as such shall be made without consent of
the Administrative Agent.

 

Notwithstanding the foregoing, this Agreement may be amended solely with the
consent of the Administrative Agent and the Borrower without the need to obtain
the consent of any other Lender if such amendment is entered into (i) pursuant
to Section 6.1.9 or (ii) for the purpose of implementing any increase to the
Applicable Margin or to provide for the payment of any applicable OID or upfront
fee in connection with the exercise of any “flex” provisions in the Fee Letter.

 

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower or
any Guarantor in any case shall entitle it to any notice or demand in similar or
other circumstances. No waiver or approval by the Administrative Agent or any
Lender under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

 



64

 

 

If any Lender is a Non-Consenting Lender, the Borrower shall be entitled at any
time to replace such Lender with another financial institution willing to take
such assignment and reasonably acceptable to the Administrative Agent; provided
that (i) each such assignment shall be either an assignment of all of the rights
and obligations of the assigning Lender under this Agreement or an assignment of
a portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (ii) such assignment
shall not conflict with applicable law and (iii) no Non-Consenting Lender shall
be obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section unless and until such Non-Consenting Lender shall have
received one or more payments from either the Borrower or one or more assignees
in an aggregate amount at least equal to the aggregate outstanding principal
amount of the Advances owing to such Non-Consenting Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Non-Consenting Lender under this Agreement.

 

Section 11.2.          Notices.

 

(a)                All notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing or by
facsimile or by electronic mail and addressed, delivered or transmitted to such
party at its address, or facsimile number, or e-mail address, as follows:

 

(i)                 if to the Borrower or the Administrative Agent, at its
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule III hereto; and

 

(ii)               if to a Lender, to it at its address (or facsimile number or
e-mail address), set forth in its Administrative Questionnaire, or at such other
address, or facsimile number, or e-mail address as may be designated by such
party in a notice to the other parties;

 

provided that notices, information, documents and other materials that the
Borrower is required to deliver hereunder may be delivered to the Administrative
Agent and the Lenders as specified in Section 11.1(b). Any notice, if mailed and
properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received.

 

(b)                So long as Morgan Stanley is the Administrative Agent, the
Borrower may provide to the Administrative Agent all information, documents and
other materials that it furnishes to the Administrative Agent hereunder or any
other Loan Document (and any guaranties, security agreements and other
agreements relating thereto), including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other materials, but excluding any such communication that (i) relates to a
request for a new, or a conversion of an existing Borrowing or other extension
of credit (including any election of an interest rate or interest period
relating thereto), (ii) relates to the payment of any principal or other amount
due hereunder or any other Loan Document prior to the scheduled date therefor,
(iii) provides notice of any Default, Event of Default or Prepayment Event or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of the Agreement and/or any Borrowing or other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to the
applicable email address specified in Schedule II; provided that any
Communication requested pursuant to Section 6.1.1(g) shall be in a format
acceptable to the Borrower and the Administrative Agent.

 

(1)                The Borrower agrees that the Administrative Agent may make
such items included in the Communications as the Borrower may specifically agree
available to the Lenders by posting such notices, at the option of the Borrower,
on Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”). Although the primary web portal is secured
with a dual firewall and a User ID/Password Authorization System and the
Platform is secured through a single user per deal authorization method whereby
each user may access the Platform only on a deal-by-deal basis, the Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.

 



65

 

 

(2)                The Administrative Agent agrees that the receipt of
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of such Communications to the Administrative
Agent for purposes hereunder and any other Loan Document (and any guaranties,
security agreements and other agreements relating thereto).

 

(c)                Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such Communications to such
Lender for purposes of this Agreement. Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) of such
Lender’s e-mail address to which a Notice may be sent by electronic transmission
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notice may be sent
to such e-mail address.

 

(d)                Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Patriot Act”)), that it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

Section 11.3.          Payment of Costs and Expenses. The Borrower agrees to pay
on demand all reasonable and documented expenses of the Administrative Agent
(including in its capacity as collateral agent) (including the reasonable and
documented fees and expenses of counsel to the Administrative Agent) in
connection with the preparation, execution and delivery of, and any amendments,
waivers, consents, supplements or other modifications to, this Agreement or any
other Loan Document; provided that the Administrative Agent may retain and be
reimbursed for one counsel and one local counsel in the event of a negotiation
or execution of any amendment, waiver, consent, or other modification of this
Agreement or other Loan Document. The Borrower further agrees to pay, and to
save the Administrative Agent and the Lenders harmless from all liability for,
any stamp, recording, documentary or other similar taxes which may be payable in
connection with the execution or delivery of this Agreement, the borrowings
hereunder, or the issuance of the Notes or any other Loan Documents. The
Borrower also agrees to reimburse the Administrative Agent and each Lender upon
demand for all reasonable and documented out-of-pocket expenses (including
reasonable and documented attorneys’ fees and legal expenses) incurred by the
Administrative Agent (including in its capacity as collateral agent) or such
Lender in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations or the enforcement or preservation of any rights
under this Agreement and the other Loan Documents.

 



66

 

 

Section 11.4.          Indemnification. The Borrower shall indemnify and hold
harmless each of the Administrative Agent (including in its capacity as
collateral agent), each Arranger and each Lender and each of their respective
affiliates and each of their respective officers, directors, employees, agents,
representatives and advisors (each, an “Indemnified Party”) from and against any
and all claims, damages, losses, liabilities and related expenses (including,
without limitation, reasonable and documented out-of-pocket fees and
disbursements of one primary counsel and of one local counsel to the Arrangers
in each relevant jurisdiction and, in the case of an actual or perceived
conflict of interest, one additional counsel in each appropriate jurisdiction to
the affected Indemnified Parties), joint or several, that may be incurred by or
asserted or awarded against any Indemnified Party (including, without
limitation, in connection with any claims, investigation, litigation or
proceeding or the preparation of a defense in connection therewith), in each
case arising out of or in connection with or by reason of this Agreement, the
Notes or the other Loan Documents or the transactions contemplated hereby or
thereby or any actual or proposed use of the proceeds of the Advances, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from (x) such Indemnified Party’s gross negligence, bad faith or willful
misconduct, (y) the material breach by such Indemnified Party of its obligations
under this Agreement or any other Loan Document or (z) any dispute not involving
an act or omission by the Borrower or any of its affiliates and solely among the
Indemnified Parties (other than claims against any Arranger solely in its
capacity as Administrative Agent or Arranger or similar role under this
Agreement). In the case of a claim, investigation, litigation or other
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such claim, investigation, litigation or
proceeding is brought by the Borrower, any of its directors, security holders or
creditors, an Indemnified Party or any other person or an Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.

 

In relation to any matters which may give rise to a liability under the
immediately preceding paragraph or the conduct of any defense or response to any
proceedings or any matter relating to a liability in respect of which
indemnification may be claimed hereunder (including, avoiding, contesting,
resisting and appealing any claim), each Arranger agrees to:

 

(a)                Provide prompt written notification to the Borrower of the
assertion of any claim with respect to which indemnification will be claimed
hereunder, provided that the failure to give such notification shall not relieve
the Borrower of its obligations under this Section except to the extent it is
prejudiced thereby;

 

(b)                Permit the Borrower to assume control of the defense of any
such claim, other than regulatory, supervisory or similar investigations,
provided that (i) the Borrower acknowledges in writing its obligations to
indemnify the Indemnified Party in accordance with the terms herein in
connection with such claims, (ii) the Borrower shall keep the Indemnified Party
fully informed with respect to the conduct of the defense of such claim, (iii)
the Borrower shall consult in good faith with the Indemnified Party (from time
to time and before taking any material decision) about the conduct of the
defense of such claim, (iv) the Borrower shall conduct the defense of such claim
properly and diligently taking into account its own interests and those of the
Indemnified Party, (v) the Borrower shall employ counsel reasonably acceptable
to the Indemnified Party and at the Borrower’s expense, and (vi) the Borrower
shall not enter into a settlement with respect to such claim unless either (A)
such settlement involves only the payment of a monetary sum, does not include
any performance by or an admission of liability or responsibility on the part of
the Indemnified Party, and contains a provision unconditionally releasing the
Indemnified Party and each other indemnified party from all liability in respect
of claims by any releasing party or (B) the Indemnified Party provides written
consent to such settlement (such consent not to be unreasonably withheld or
delayed). Notwithstanding the Borrower’s election to assume the defense of such
action, the Indemnified Party shall have the right to employ separate counsel
and to participate in the defense of such action and the Borrower shall bear the
fees, costs and expenses of such separate counsel if (1) the use of counsel
chosen by the Borrower to represent the Indemnified Party would present such
counsel with an actual or perceived conflict of interest arising out of such
counsel’s involvement in any claim unrelated to the claim that is the subject of
the indemnity hereunder, (2) the actual or potential defendants in, or targets
of, any such action include both the Borrower and the Indemnified Party, and the
Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and reasonably determined that it is appropriate to employ separate
counsel in order to pursue such defenses (in which case the Borrower shall not
have the right to assume the defense of such action on the Indemnified Party’s
behalf), (3) the Borrower shall not have employed counsel reasonably acceptable
to the Indemnified Party to represent the Indemnified Party within a reasonable
time after notice of the institution of such action, or (4) the Borrower
authorizes the Indemnified Party to employ separate counsel at the Borrower’s
expense.

 



67

 

 

(c)                Cooperate fully in connection with the Borrower’s defense of
such claim, subject to such Indemnified Party’s rights under the last sentence
of the foregoing clause (b); and

 

(d)                Not settle any such claim without the Borrower’s written
consent, subject to such Indemnified Party’s rights under the last sentence of
the foregoing clause (b).

 

No Indemnified Party shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Borrower or any of its security holders or
creditors for or in connection with the transactions contemplated hereby, except
to the extent such liability is determined in a final non-appealable judgment by
a court of competent jurisdiction to have resulted from (x) such Indemnified
Party’s gross negligence, bad faith or willful misconduct, (y) the material
breach by such Indemnified Party of its obligations under this Agreement or any
other Loan Document or (z) any dispute not involving an act or omission by the
Borrower or any of its Affiliates and solely among the Indemnified Parties
(other than claims against the Administrative Agent, the Collateral Agent, or
any Arranger, in each case, solely in its capacity as such). In no event,
however, shall any Indemnified Party or the Borrower be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).

 

The Borrower acknowledges that information and other materials relative to this
Agreement and the transactions contemplated hereby may be transmitted through
the Platform. No Indemnified Party will be liable to the Borrower or any of its
affiliates or any of their respective security holders or creditors for any
damages arising from the use by unauthorized persons of information or other
materials sent through the Platform that are intercepted by such persons, except
to the extent such damages are found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence, bad faith or willful misconduct.

 

Section 11.5.        Survival. The obligations of the Borrower under Sections
3.3, 3.4, 3.5, 3.6, 3.7, 11.3 and 11.4, and the obligations of the Lenders under
Section 10.3, shall in each case survive any termination of this Agreement, the
payment in full of all Obligations and the termination of all Commitments. The
representations and warranties made by the Borrower in this Agreement and in
each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document.

 

Section 11.6.        Severability. Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

Section 11.7.         Headings. The various headings of this Agreement and of
each other Loan Document are inserted for convenience only and shall not affect
the meaning or interpretation of this Agreement or such other Loan Document or
any provisions hereof or thereof.

 



68

 

 

Section 11.8.          Execution in Counterparts, Effectiveness, etc. This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement. This Agreement shall become effective
when counterparts hereof executed on behalf of the Borrower and each Lender (or
notice thereof satisfactory to the Administrative Agent and the Borrower) shall
have been received by the Administrative Agent and the Borrower (or, in the case
of any Lender, receipt of signature pages transmitted by facsimile) and notice
thereof shall have been given by the Administrative Agent to the Borrower and
each Lender.

 

Section 11.9.        Governing Law; Entire Agreement. THIS AGREEMENT AND THE
NOTES SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER, AND SHALL BE GOVERNED
BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.
This Agreement, the Notes and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

 

Section 11.10.       Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that:

 

(a)                except to the extent permitted under Section 6.2.6, the
Borrower may not assign or transfer its rights or obligations hereunder without
the prior written consent of the Administrative Agent and all Lenders; and

 

(b)                the rights of sale, assignment and transfer of the Lenders
are subject to Section 11.11.

 

Section 11.11.       Sale and Transfer of Advances and Note; Participations in
Advances. Each Lender may assign, or sell participations in, its Advances and
Commitment(s) to one or more other Persons in accordance with this Section
11.11.

 

SECTION 11.11.1.   Assignments. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Advances at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(a)                Minimum Amounts.

 

(i)                 in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitments and/or the Advances at the time owing to
it or contemporaneous assignments to related Approved Funds (determined after
giving effect to such assignments) that equal at least the amount specified in
paragraph (a)(ii) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(ii)               in any case not described in paragraph (a)(i) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Advances outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Advances of the assigning
Lender subject to each such assignment (determined as of the date the Lender
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Lender Assignment
Agreement, as of the Trade Date) shall not be less than $25,000,000, unless each
of the Administrative Agent and, so long as no Event of Default under Sections
7.1.1, 7.1.4(a) or 7.1.6 has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 



69

 

 

(b)                Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Advance or the
Commitments assigned.

 

(c)                Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (a)(ii) of this Section
and, in addition:

 

(i)                 the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default under Sections 7.1.1, 7.1.4(a) or 7.1.6 has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender, an Approved Fund or to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof; provided, further that in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, so long as no Event of Default or a Prepayment Event has occurred and is
continuing at the time of such assignment, such assignment shall be made in
consultation with the Borrower; and

 

(ii)               the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of the Commitments if such assignment is to a Person that is not (i) a
Lender with, prior to the effectiveness of the assignment, a Commitment in
respect of Commitments or (ii) an Affiliate of such Lender or an Approved Fund,
unless such assignment is to any Federal Reserve Bank, or with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed), to any
central governmental authority as collateral security pursuant to Regulation A
of the F.R.S. Board and any Operating Circular issued by such Federal Reserve
Bank.

 

(d)                Lender Assignment Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent a Lender Assignment
Agreement, together with a processing and recordation fee of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
no processing and recordation fee shall be required upon any assignment to an
Affiliate of a Lender or any Federal Reserve Bank or, with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed), to any
central governmental authority as collateral security pursuant to Regulation A
of the F.R.S. Board and any Operating Circular issued by such Federal Reserve
Bank. The assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

 

(e)                [Intentionally omitted].

 

(f)                 No Assignment to Certain Persons. No such assignment shall
be made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or any Permitted Affiliate Participant, (B) to any Defaulting Lender or any of
their respective Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (f), or (C) (x) competitors of the Borrower or any of its Subsidiaries
that are in the same or a similar line of business and that are designated in
writing by the Borrower prior to the Effective Date or from time to time
thereafter (each such entity, a “Competitor”) or (y) Affiliates of Competitors
to the extent such Affiliates are reasonably identifiable on the basis of such
Affiliates’ names or designated in writing by the Borrower from time to time and
to the extent such Affiliates are not bona fide debt funds or investment
vehicles that are primarily engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business; provided that no written notice delivered after the
Effective Date shall apply retroactively to disqualify any person that has
acquired an assignment or participation interest in the Commitments or Advances
prior to the delivery of such notice.

 



70

 

 

(g)                No Assignment to Natural Persons. No such assignment shall be
made to a natural Person or any holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person.

 

(h)                Certain Pledges. Notwithstanding anything to the contrary
contained herein, any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or, with
the Borrower’s consent (such consent not to be unreasonably withheld or
delayed), to any central governmental authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(i)                 Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable Ratable Share of Advances previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full Ratable Share of
all Advances. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.11.3, from and after the effective date specified in each Lender
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.3, 3.4, 3.5, 3.7, 3.9, 10.2, 11.3 and 11.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.11.2. Notwithstanding the foregoing, in no event shall the Borrower
be required to pay to any assignee any amount under Sections 3.3, 3.4, 3.5, 3.6
and 3.7 that is greater than the amount which it would have been required to pay
at the time of the relevant assignment had no such assignment been made.

 



71

 

 

SECTION 11.11.2.   Participations. Any Lender may at any time sell to any Person
(other than any Person identified in Section 11.1.1(f) or (g); provided that
nothing in this Section 11.11.2 shall prohibit a participation to a Permitted
Affiliate Participant) (each of such Persons being herein called a
“Participant”) participating interests in any of its Advances, its Commitment,
or other interests of such Lender hereunder without the consent of the Borrower
or the Administrative Agent; provided that:

 

(a)                no participation contemplated in this Section 11.11.2 shall
relieve such Lender from its Commitment(s) or its other obligations hereunder;

 

(b)                such Lender shall remain solely responsible for the
performance of its Commitment(s) and such other obligations;

 

(c)                the Borrower and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and each of the other Loan
Documents;

 

(d)                no Participant, unless such Participant is an Affiliate of
such Lender, shall be entitled to require such Lender to take or refrain from
taking any action hereunder or under any other Loan Document, except that such
Lender may agree with any Participant that such Lender will not, without such
Participant’s consent, take any actions of the type described in clause (c) or
(d) of Section 11.1;

 

(e)                the Borrower shall not be required to pay any amount under
Sections 3.3, 3.4, 3.5, 3.6 and 3.7 that is greater than the amount which it
would have been required to pay had no participating interest been sold; and

 

(f)                 each Lender that sells a participation under this Section
11.11.2 shall, acting solely for this purpose as a non-fiduciary agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest on) each of the
Participant’s interest in the Lender’s Advances, Commitments or other interests
hereunder (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender may treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes hereunder.

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 3.3, 3.4, 3.5, 3.6 and clause (g) of 6.1.1, shall be considered a
Lender.

 

SECTION 11.11.3.   Register. The Administrative Agent, acting as agent for the
Borrower, shall maintain at its address referred to in Section 11.2 a copy of
each Added Lender Agreement and Lender Assignment Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment(s) of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 



72

 

 

SECTION 11.11.4.   Competitor List. The Administrative Agent shall have the
right, and the Borrower hereby expressly authorizes the Administrative Agent, to
(A) post the list of Competitors provided by the Borrower and any updates
thereto from time to time on the Platform, including that portion of the
Platform that is designated for “public side” Lenders or (B) provide such list
to each Lender requesting the same.

 

Section 11.12.       Other Transactions. Nothing contained herein shall preclude
the Administrative Agent or any Lender from engaging in any transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.

 

Section 11.13.       Forum Selection and Consent to Jurisdiction.

 

(a)                EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. EACH OF THE PARTIES HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. TO THE
EXTENT THAT THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY LENDER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER, THE ADMINISTRATIVE AGENT AND SUCH LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(b)               EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 



73

 

 

Section 11.14.       Process Agent. If at any time the Borrower ceases to have a
place of business in the United States, the Borrower shall appoint an agent for
service of process (reasonably satisfactory to the Administrative Agent) located
in New York City and shall furnish to the Administrative Agent evidence that
such agent shall have accepted such appointment for a period of time ending no
earlier than one year after the Maturity Date.

 

Section 11.15.       Judgment. (a) If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Morgan Stanley’s principal office
in New York at 11:00 A.M. (New York time) on the Business Day preceding that on
which final judgment is given.

 

(b)                [Intentionally omitted].

 

(c)                The obligation of the Borrower in respect of any sum due from
it in any currency (the “Primary Currency”) to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.

 

Section 11.16.       [Intentionally omitted].

 

Section 11.17.       WAIVER OF JURY TRIAL. THE ADMINISTRATIVE AGENT, THE LENDERS
AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT.

 

Section 11.18.       Confidentiality. Each of the Administrative Agent and the
Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or actual
or prospective counterparty to any swap or derivative transaction relating to
the Borrower; (g) with the consent of the Borrower; or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 



74

 

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 11.19.       No Fiduciary Relationship. The Borrower acknowledges that
the Lenders have no fiduciary relationship with, or fiduciary duty to, the
Borrower arising out of or in connection with this Agreement or the other Loan
Documents, and the relationship between each Lender and the Borrower is solely
that of creditor and debtor. This Agreement and the other Loan Documents do not
create a joint venture among the parties hereto. The Borrower acknowledges that
the Arrangers and each Lender may have economic interests that conflict with
those of the Borrower, its stockholders and/or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 11.20.       Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, assignment and assumptions, amendments or other modifications,
Notices of Borrowing, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

Section 11.21.       Acknowledgement and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 



75

 

 

(a)                the application of any Write-Down and Conversion Powers by
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

Section 11.22.       Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)                In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)                As used in this Section 11.22, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



76

 

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

 

 

[Remainder of page intentionally left blank.]

 



77

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

  ROYAL CARIBBEAN CRUISES LTD.               By: /s/ Jason T. Liberty   Name:
   Jason T. Liberty   Title:      Chief Financial Officer

 

 

 

Signature page to Royal Caribbean Cruises Ltd.

Term Loan Agreement (2020)

 



 

 

 

 

  MORGAN STANLEY SENIOR FUNDING, INC.,   as Administrative Agent and Collateral
Agent       By: /s/ Chance Moreland   Name:    Chance Moreland   Title:
     Authorized Signatory           MORGAN STANLEY SENIOR FUNDING, INC., as
Lender       By: /s/ Chance Moreland   Name:    Chance Moreland   Title:
     Authorized Signatory           MORGAN STANLEY BANK, N.A., as Lender      
By: /s/ Chance Moreland   Name:    Chance Moreland   Title:      Authorized
Signatory

 

 

 

Signature page to Royal Caribbean Cruises Ltd.

Term Loan Agreement (2020)

 



 

 

 

  JPMORGAN CHASE BANK, N.A., as Lender       By: /s/ Richard H. Huttenlocher  
Name:    Richard H. Huttenlocher   Title:      Managing Director

 

 

 

Signature page to Royal Caribbean Cruises Ltd.

Term Loan Agreement (2020)

 



 

 

 

  BANK OF AMERICA, N.A., as Lender       By: /s/ Andrew Stinson   Name:
   Andrew Stinson   Title:      Managing Director

 

 

 

Signature page to Royal Caribbean Cruises Ltd.

Term Loan Agreement (2020)

 



 

 

 

  BNP PARIBAS, as Lender       By: /s/ Christopher Sked   Name:    Christopher
Sked   Title:      Managing Director           By: /s/ Ade Adedji   Name:    Ade
Adedji   Title:      Director

 

 

 

Signature page to Royal Caribbean Cruises Ltd.

Term Loan Agreement (2020)

 



 

 

 

  GOLDMAN SACHS BANK USA, as Lender       By: /s/ Robert Ehudin   Name:
   Robert Ehudin   Title:      Authorized Signatory

 

 

 

Signature page to Royal Caribbean Cruises Ltd.

Term Loan Agreement (2020)

 





 

 

 

SCHEDULE I

 

ROYAL CARIBBEAN CRUISES LTD.

TERM LOAN AGREEMENT

 

Name of Lender  Commitment  Morgan Stanley Senior Funding, Inc.  $750,000,000 
Morgan Stanley Bank, N.A.  $500,000,000  JPMorgan Chase Bank, N.A. 
$450,000,000  Bank of America, N.A.  $250,000,000  BNP Paribas  $150,000,000 
Goldman Sachs Bank USA  $100,000,000                                           
                                                               Total: 
$2,200,000,000 

 



 

 

 

SCHEDULE II

 

DISCLOSURE SCHEDULE

 

Item 5.9(b): Vessels

 

Vessel   Owner   Flag Sovereign   RCL Sovereign LLC   Malta Empress of the Seas
  Nordic Empress Shipping Inc.   Bahamas Monarch   RCL Monarch LLC   Malta
Majesty of the Seas   Majesty of the Seas Inc.   Bahamas Grandeur of the Seas  
Grandeur of the Seas Inc.   Bahamas Rhapsody of the Seas   Rhapsody of the Seas
Inc.   Bahamas Enchantment of the Seas   Enchantment of the Seas Inc.   Bahamas
Vision of the Seas   Vision of the Seas Inc.   Bahamas Voyager of the Seas  
Voyager of the Seas Inc.   Bahamas Horizon   RCL Horizon LLC   Malta Mariner of
the Seas   Mariner of the Seas Inc.   Bahamas Celebrity Millennium   Millennium
Inc.   Malta Explorer of the Seas   Explorer of the Seas Inc.   Bahamas
Celebrity Infinity   Infinity Inc.   Malta Radiance of the Seas   Radiance of
the Seas Inc.   Bahamas Celebrity Summit   Summit Inc.   Malta Adventure of the
Seas   Adventure of the Seas Inc.   Bahamas Navigator of the Seas   Navigator of
the Seas Inc.   Bahamas Celebrity Constellation   Constellation Inc.   Malta
Serenade of the Seas   Serenade of the Seas Inc.   Bahamas Jewel of the Seas  
Jewel of the Seas Inc.   Bahamas Celebrity Xpedition   Oceanadventures S.A.  
Ecuador Freedom of the Seas   Freedom of the Seas Inc.   Bahamas Azamara Journey
  Azamara Journey Inc.   Malta Azamara Quest   Azamara Quest Inc.   Malta
Liberty of the Seas   Liberty of the Seas Inc.   Bahamas Independence of the
Seas   Independence of the Seas Inc.   Bahamas Celebrity Solstice   Celebrity
Solstice Inc.   Malta

 



SCHEDULE II -1

 

 

Vessel   Owner   Flag Celebrity Equinox   Celebrity Equinox Inc.   Malta Oasis
of the Seas   Oasis of the Seas Inc.   Bahamas Celebrity Eclipse   Celebrity
Eclipse Inc.   Malta Allure of the Seas   Allure of the Seas Inc.   Bahamas
Celebrity Silhouette   Celebrity Silhouette Inc.   Malta Celebrity Reflection  
Celebrity Reflection Inc.   Malta Quantum of the Seas   Quantum of the Seas Inc.
  Bahamas Brilliance of the Seas   Brilliance of the Seas Shipping Inc.  
Bahamas Anthem of the Seas   Anthem of the Seas Inc.   Bahamas Celebrity
Xperience   Oceanadventures S.A.   Ecuador Celebrity Xploration  
Oceanadventures S.A.   Ecuador Ovation of the Seas   Ovation of the Seas Inc.  
Bahamas Harmony of the Seas   Harmony of the Seas Inc.   Bahamas Symphony of the
Seas   Symphony of the Seas Inc.   Bahamas Celebrity Edge   Celebrity Edge Inc.
  Malta Azamara Pursuit   Azamara Pursuit Inc.   Malta Silver Cloud   Silver
Cloud Shipping Co. Ltd.   Bahamas Silver Wind   Silver Wind Shipping Ltd.  
Bahamas Silver Shadow   Silver Shadow Shipping Co. Ltd.   Bahamas Silver Spirit
  Silver Spirit Shipping Co. Ltd.   Bahamas Silver Muse   Silver Muse Shipping
Co. Ltd.   Bahamas Silver Galapagos   Conodros CL   Ecuador Spectrum of the Seas
  Spectrum of the Seas Inc.   Bahamas Celebrity Flora   Islas Galápagos Turismo
y Vapores C.A.   Ecuador

 

Item 5.10: Existing Principal Subsidiaries

 

Name of the Subsidiary   Jurisdiction of Organization Jewel of the Seas Inc.  
Liberia Majesty of the Seas Inc.   Liberia Grandeur of the Seas Inc.   Liberia
Enchantment of the Seas Inc.   Liberia Rhapsody of the Seas Inc.   Liberia

 



SCHEDULE II -2

 

 

Name of the Subsidiary   Jurisdiction of Organization Vision of the Seas Inc.  
Liberia Voyager of the Seas Inc.   Liberia Explorer of the Seas Inc.   Liberia
Radiance of the Seas Inc.   Liberia Adventure of the Seas Inc.   Liberia
Navigator of the Seas Inc.   Liberia Serenade of the Seas Inc.   Liberia Mariner
of the Seas Inc.   Liberia Millennium Inc.   Liberia Infinity Inc.   Liberia
Summit Inc.   Liberia Constellation Inc.   Liberia Islas Galápagos Turismo y
Vapores C.A.   Ecuador Freedom of the Seas Inc.   Liberia Azamara Journey Inc.  
Liberia Azamara Quest Inc.   Liberia Nordic Empress Shipping Inc.   Liberia
Liberty of the Seas Inc.   Liberia Independence of the Seas Inc.   Liberia
Celebrity Solstice Inc.   Liberia Oasis of the Seas Inc.   Liberia Celebrity
Eclipse Inc.   Liberia Celebrity Equinox Inc.   Liberia RCL Horizon LLC  
Liberia RCL Sovereign LLC   Liberia Allure of the Seas Inc.   Liberia Celebrity
Silhouette Inc.   Liberia Celebrity Reflection Inc.   Liberia RCL Monarch LLC  
Liberia Quantum of the Seas Inc.   Liberia Brilliance of the Seas Shipping Inc.
  Liberia Anthem of the Seas Inc.   Liberia Oceanadventures S.A.   Ecuador

 



SCHEDULE II -3

 

 

Name of the Subsidiary   Jurisdiction of Organization Ovation of the Seas Inc.  
Liberia Harmony of the Seas Inc.   Liberia Symphony of the Seas Inc.   Liberia
Celebrity Edge Inc.   Liberia Azamara Pursuit Inc.   Liberia Silver Cloud
Shipping Co. Ltd.   Bahamas Silver Wind Shipping Ltd.   Bahamas Silver Shadow
Shipping Co. Ltd.   Bahamas Silver Spirit Shipping Co. Ltd.   Bahamas Silver
Muse Shipping Co. Ltd.   Bahamas Conodros CL   Ecuador Spectrum of the Seas Inc.
  Liberia

 

Item 6.2.2: Existing Indebtedness of Silversea

 

(a)            The obligations of the Borrower or its Subsidiaries in connection
with those certain Bareboat Charterparties with respect to (i) the vessel SILVER
EXPLORER dated July 22, 2011 between Silversea Cruises Ltd. and Hammonia
Adventure and Cruise Shipping Company Ltd. and (ii) the vessel SILVER WHISPER
dated March 15, 2012 between Whisper S.p.A. and various lessors, and the
replacement, extension, renewal or amendment of each of the foregoing without
increase in the amount or change in any direct or contingent obligor of such
obligations, (the “Existing Silversea Leases”);

 

(b)            Indebtedness arising pursuant to that certain Bareboat
Charterparty dated May 17, 2018 by and between Hai Xing 1702 Limited and
Silversea New Build Eight Ltd., as such agreement may be amended from time to
time; and

 

(c)            Indebtedness secured by Liens of the type described in Item 6.2.3
of the Disclosure Schedule.

 

Item 6.2.3: Existing Liens of Silversea

 

(a)            Liens securing the $620 million in principal amount of 7.25%
senior secured notes due 2025 issued by Silversea Cruise Finance Ltd. pursuant
that that Indenture dated as of January 30, 2017;

 

(b)            Liens on the vessels SILVER WHISPER and SILVER EXPLORER existing
as of the Effective Date and securing the Existing Silversea Leases (and any
Lien on such vessels securing any refinancing of the Existing Silversea Leases,
so long as such Vessel was subject to a Lien securing the Indebtedness being
refinanced immediately prior to such refinancing);



 

(c)            Liens on the Vessel with Hull 6280 currently being built at
Fincantieri S.p.A. and arising pursuant to that certain Bareboat Charterparty
dated May 17, 2018 by and between Hai Xing 1702 Limited and Silversea New Build
Eight Ltd., as such agreement may be amended from time to time (and any Lien on
such vessel securing any refinancing of such bareboat charterparty); and

 

(d)            Liens securing Indebtedness of the type described in Item 6.2.2
of the Disclosure Schedule.

 



SCHEDULE II -4

 

 

SCHEDULE III

 

NOTICES

 

If to the Borrower:

 

Royal Caribbean Cruises Ltd.

Attention:  Antje Gibson, Vice President and Treasurer

1050 Caribbean Way

Miami, FL 33132-2096

Phone: (305) 539-6440

Facsimile: (305) 539-0562

Email: agibson@rccl.com

 

If to the Administrative Agent for Notices of Borrowing and other notices
relating to Advances under this Agreement: 

 

Morgan Stanley Senior Funding, Inc.

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Attention: Morgan Stanley Loan Servicing

Telephone: 443-627-4355

Facsimile (Notices Only, 1st Preference): 718-233-2140

Email (Notices Only, 2nd Preference): MSLoanNotices@morganstanley.com

Email (Questions/Queries Only): MSLoanServicing@morganstanley.com

 

If to the Administrative Agent for any other notices delivered pursuant to this
Agreement:

 

Morgan Stanley Senior Funding, Inc.

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231 

Attention: Documentation Team

Telephone: 443-627-5900

Email: doc4secportfolio@morganstanley.com

 



SCHEDULE III -1

 

 

SCHEDULE IV

 

POST-CLOSING OBLIGATIONS

 

1.Within 30 days of the Effective Date, the Borrower shall deliver (or cause to
be delivered) to the Collateral Agent an endorsement, as appropriate, of each
policy of insurance required by Section 6.1.5 that applies to a Collateral
Vessel to (i) name the Collateral Agent, on behalf of the Lenders, as an
additional insured thereunder as its interests may appear and/or (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Lenders as the
loss payee thereunder.

 

2.Within seven (7) days of the Effective Date, the Borrower shall deliver (or
cause to be delivered) to the Administrative Agent (i) executed but undated
resignations of all directors for each Guarantor that has issued any of the
Equity Interests comprising the Pledged Collateral and (ii) an irrevocable
shareholder proxy from the pledgor of such Equity Interests with respect to such
Guarantor.

 

3.Within seven (7) days of the Effective Date, the Borrower shall deliver (or
cause to be delivered) to the Administrative Agent a certificate of the
Secretary or Assistant Secretary for each Guarantor whose equity constitutes
Pledged Equity, as to the incumbency and signatures of those of its officers
authorized to act with respect to this Agreement and each other Loan Document
and as to the truth and completeness of the attached (i) Organic Documents of
such Guarantor and (ii) a copy of the share register and issued and outstanding
share certificate for such Guarantor.

 

4.The Borrower shall use commercially reasonable efforts to deliver (or cause to
be delivered) to the Collateral Agent, a first priority statutory mortgage and
deed of covenants over each of the Collateral Vessels, together with any
additional documentation reasonably requested by the Collateral Agent, to grant
a first priority, perfected lien (subject to liens permitted under the Credit
Agreement) promptly following the Effective Date; provided that this covenant
and requirement shall terminate and not be effective from and after the
occurrence of a Downgrade (but any such liens granted prior to the occurrence of
a Downgrade shall remain in effect).

 



SCHEDULE IV -1

 



 



EXHIBIT A

FORM OF NOTE

 

 

 

$________________ ________ ___, _____

 

 

 

FOR VALUE RECEIVED, the undersigned, Royal Caribbean Cruises Ltd., a Liberian
corporation (the “Borrower”), promises to pay to __________ (the “Lender”) on
the Maturity Date (as defined in the Loan Agreement described below) applicable
to the Lender the principal sum of __________ DOLLARS ($__________) or, if less,
the aggregate unpaid principal amount of all Advances shown on the schedule
attached hereto (and any continuation thereof) made by the Lender pursuant to
that certain Term Loan Agreement, dated as of March 23, 2020 (together with all
amendments and other modifications, if any, from time to time thereafter made
thereto, the “Loan Agreement”), among the Borrower, Morgan Stanley Senior
Funding, Inc., as Administrative Agent, and the various financial institutions
(including the Lender) as are, or shall from time to time become, parties
thereto.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Agreement. Both principal and
interest in respect of each Advance are payable in lawful money of the United
States of America to the Administrative Agent at the applicable Administrative
Agent’s Account in same day funds.

 

This Note is a Note referred to in, and evidences Indebtedness incurred under,
the Loan Agreement, to which reference is made for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Indebtedness evidenced by this Note and on
which such Indebtedness may be declared to be immediately due and payable.
Unless otherwise defined, terms used herein have the meanings provided in the
Loan Agreement.

 

All Advances made by the Lender to the Borrower under the Loan Agreement and all
payments of principal hereof by the Borrower to the Lender shall be recorded by
the Lender and endorsed on the Schedule attached hereto (and any continuation
thereof); provided that the failure by the Lender to set forth such Advances,
payments and other information on such Schedule shall not in any manner affect
the obligation of the Borrower to repay such Advances in accordance with the
terms thereof.

 



 

 

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor. THIS NOTE HAS
BEEN DELIVERED IN THE STATE OF NEW YORK AND SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

 

  ROYAL CARIBBEAN CRUISES LTD.               By:
                                                                                  
  Name:
                                                                               
Title:
                                                                               

 

 



A-2

 

 

SCHEDULE TO EXHIBIT A

 

ADVANCES AND PRINCIPAL PAYMENTS

 

 

 

 

 

Date

 

Amount of

Advance Made

 

Interest Period

Amount of Principal Repaid Unpaid Principal Balance

 

 

Total

 

Notation Made By

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 

 

           

 



A-3

 

 

EXHIBIT B

 

BORROWING REQUEST

 

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th floor

Baltimore, MD 21231



 

Attention:Morgan Stanley Loan Servicing

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

This Borrowing Request is delivered to you pursuant to Section 2.2(a) of the
Term Loan Agreement, dated as of March 23, 2020 (together with all amendments,
if any, from time to time made thereto, the “Loan Agreement”), among Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), certain
financial institutions and Morgan Stanley Senior Funding, Inc., as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Loan Agreement.

 

The undersigned hereby gives you notice, irrevocably, pursuant to Section 2.2 of
the Loan Agreement that the undersigned hereby requests a Borrowing under the
Loan Agreement, and in that connection sets forth below the information relating
to such Borrowing (the “Proposed Borrowing”) as required by Section 2.2(a) of
the Loan Agreement:

 

(i)        The Business Day of the Proposed Borrowing is _______________, 202_.

 

(ii)       The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [LIBO Rate Advances].

 

(iii)      The aggregate amount of the Proposed Borrowing is $_______________.

 

[(iv)     The initial Interest Period for each LIBO Rate Advance made as part of
the Proposed Borrowing is [seven days] [_____ month[s].]

 

 

The Borrower hereby acknowledges that, pursuant to Section 4.2(b) of the Loan
Agreement, each of the delivery of this Borrowing Request and the acceptance by
the Borrower of the proceeds of the Advances requested hereby constitute a
representation and warranty by the Borrower that, on the date of such Advances
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Section 4.2(a) are true and correct in
all material respects.

 

The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Administrative Agent. Except
to the extent, if any, that prior to the time of the Borrowing requested hereby
the Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Borrowing as if then made.

 



 

 

 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 



Amount to be Person to be Paid   Name, Address, etc. Transferred Name Account
No.   of Transferee Lender                                          
                                                                 
                                                                      
                                                                      
Attention:                                                      
                                                               
                                 
                                                                      
                                                                      
Attention:                                                       Balance of The
Borrower                                  
                                                               such proceeds    
                                                                        
Attention:                                            

 

The Borrower has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this ___ day of ___________, 20__.

 



            ROYAL CARIBBEAN CRUISES LTD.      
By:                                                                        
          Name:             Title:



 



B-2

 

 

EXHIBIT C

 

INTEREST PERIOD NOTICE

 

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th floor

Baltimore, MD 21231



 

Attention:Morgan Stanley Loan Servicing

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

This Interest Period Notice is delivered to you pursuant to Section 2.9 of the
Term Loan Agreement, dated as of March 23, 2020 (together with all amendments,
if any, from time to time made thereto, the “Loan Agreement”), among Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), certain
financial institutions and Morgan Stanley Senior Funding, Inc., as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Loan Agreement.

 

The Borrower hereby requests that on                               , 20    ,

 

(1)        $______________ of the presently outstanding principal amount of the
Advances originally made on _______________, ____ [and $______________ of the
presently outstanding principal amount of the Advances originally made on
_______________, ____],

 

(2)       be [Converted to] [continued as] [Base Rate Advances]1 [LIBO Rate
Advances having an Interest Period of [seven days] [_____ months]2.

 

The Borrower has caused this Interest Period Notice to be executed and delivered
by its Authorized officer this __________ day of ___________, 202_.

 

 

  ROYAL CARIBBEAN CRUISES LTD.      
By:                                                                                
                   Name:                    Title:

 

 

 

                                                  

1 any Conversion of Base Rate Advances into LIBO Rate Advances shall be in an
amount not less than $5,000,000 and no Conversion of any Advances shall result
in more than 15 separate Borrowings.

 

2 any Conversion of LIBO Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such LIBO Rate Advances.

 



 

 

 

EXHIBIT D

 

 

 

LENDER ASSIGNMENT AGREEMENT

 

This Lender Assignment Agreement (the “Lender Assignment Agreement”) is dated as
of the effective date (the “Effective Date”) set forth below and is entered into
by and between [the][each]3 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]4 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as amended, the “Loan Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this Lender
Assignment Agreement as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Lender Assignment Agreement, without representation
or warranty by [the][any] Assignor.

 

1.Assignor[s]: ________________________________                
________________________________

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.Assignee[s]: ______________________________                
________________________________

 

[for each Assignee, indicate [Affiliate] of [identify Lender]

 

 

                                                  

5 Select as appropriate.

6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 



 

 

 

3.Borrower: Royal Caribbean Cruises Ltd.

 

4.Administrative Agent: Morgan Stanley Senior Funding, Inc., as the
administrative agent under the Loan Agreement

 

5.Loan Agreement: The U.S. $2,200,000,000 Term Loan Agreement dated as of March
23, 2020, among Royal Caribbean Cruises Ltd., the Lenders parties thereto,
Morgan Stanley Senior Funding, Inc., as Administrative Agent, and the other
agents parties thereto

 

6.Assigned Interest[s]:

 

Assignor[s]7 Assignee[s]8 Aggregate Amount of Commitment/Loans for all Lenders9
Amount of Commitment/Loans Assigned8 Percentage Assigned of Commitment/
Loans10     $ $ %     $ $ %     $ $ %

 

[7.            Trade Date:                                           
______________]11

 

 

                                                  

7 List each Assignor, as appropriate.

8 List each Assignee, as appropriate.

9 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 





D-2

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Lender Assignment Agreement are hereby agreed to:

 

  ASSIGNOR[S]12   [NAME OF ASSIGNOR]           By:______________________________
     Title:       [NAME OF ASSIGNOR]           By:______________________________
     Title:       ASSIGNEE[S]13   [NAME OF ASSIGNEE]          
By:______________________________      Title:           [NAME OF ASSIGNEE]      
    By:______________________________      Title:

 

[Consented to and]14 Accepted:

 

MORGAN STANLEY SENIOR FUNDING, INC., as

Administrative Agent

 

 

By: _________________________________

Title:

 

[Consented to:]15

 

                                                  

12 Add additional signature blocks as needed.

13 Add additional signature blocks as needed.

14 To be added only if the consent of the Administrative Agent is required by
the terms of the Loan Agreement.

15 To be added only if the consent of the Borrower and/or other parties is
required by Section 11.11.1 of the Loan Agreement.

 



D-3

 

 

[NAME OF RELEVANT PARTY]

 

 

By: ________________________________

       Title:

 



D-4

 

 

ANNEX 1

[image_001.gif] 

STANDARD TERMS AND CONDITIONS FOR

LENDER ASSIGNMENT AGREEMENT

 

1.       Representations and Warranties.

 

1.1       Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Lender Assignment Agreement and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.       Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Lender Assignment Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Loan
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.11.1(f) and (g) of the Loan Agreement (subject to such consents, if any, as
may be required under Section 11.11.1(c) of the Loan Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Loan
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Loan Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.1.1 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Lender Assignment Agreement and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Lender
Assignment Agreement and to purchase [the][such] Assigned Interest, and (vii)
attached to the Lender Assignment Agreement is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.       General Provisions. This Lender Assignment Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Lender Assignment Agreement may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Lender Assignment
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Lender Assignment Agreement. This Lender Assignment
Agreement shall be deemed to be a contract made under, and shall be governed by,
the laws of the State of New York.

 



D-A-2

 

 

EXHIBIT E

 

FORM OF INCREASE OPTION AGREEMENT

Date: ___________________

 

Morgan Stanley Senior Funding, Inc.

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Attention: Documentation Team

Telephone: 443-627-5900

Email: doc4secportfolio@morganstanley.com

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, Florida 33132

 

Ladies and Gentlemen:

 

We refer to the Term Loan Agreement dated as of March 23, 2020 (as amended,
restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”) among Royal Caribbean Cruises Ltd. (the “Borrower”), the Lenders
referred to therein, and Morgan Stanley Senior Funding, Inc., as administrative
agent (in such capacity, the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein as therein defined.

 

This Increase Option Agreement is made and delivered pursuant to Section 2.17 of
the Credit Agreement.

 

Subject to the terms and conditions of Section 2.17 of the Credit Agreement,
_______________________________ (the “Increasing Lender”) will make additional
Advances in an amount equal to $___________, on the Increase Option Date. The
Increasing Lender hereby confirms and agrees that with effect on and after such
Increase Option Date, it shall make additional Advances in the amount set forth
above, and the Increasing Lender shall have all of the rights and be obligated
to perform all of the obligations of a Lender under the Credit Agreement with an
additional Advance in the amount set forth above.

 

This Increase Option Agreement shall constitute a Loan Document under the Credit
Agreement.

 

THIS INCREASE OPTION AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER, AND
SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER
JURISDICTION .

 

IN WITNESS WHEREOF, the Increasing Lender has caused this Increase Option
Agreement to be duly executed and delivered in _____________, ______________, by
its proper and duly authorized officer as of the day and year first above
written. 

 

  [INCREASING BANK]           By:
                                                                                            
  Title:
                                                                                         

 

 



 

 

 

CONSENTED TO as of
                                                                

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

By:
                                                                                                  

Title:
                                                                                               

 

 

ACKNOWLEDGED as of                                                             

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

 

 

By:
                                                                                                  

Title:
                                                                                               

 

 



E-2

 

 

EXHIBIT F

 

 

FORM OF ADDED LENDER AGREEMENT

Date: ___________________

 

Morgan Stanley Senior Funding, Inc.

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Attention: Documentation Team

Telephone: 443-627-5900

Email: doc4secportfolio@morganstanley.com

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, Florida 33132

 

Ladies and Gentlemen:

 

We refer to the Term Loan Agreement dated as of March 23, 2020 (as amended,
restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”) among Royal Caribbean Cruises Ltd. (the “Borrower”), the Lenders
referred to therein, and Morgan Stanley Senior Funding, Inc., as administrative
agent (in such capacity, the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein as therein defined.

 

This Added Lender Agreement is made and delivered pursuant to Section 2.17 of
the Credit Agreement.

 

Subject to the terms and conditions of Section 2.17 of the Credit Agreement,
_________________________ (the “Added Lender”) will become a party to the Credit
Agreement as a Lender, shall make Advances in an aggregate amount equal to
$___________, on the Increase Option Date applicable to it. The Added Lender
hereby confirms and agrees that with effect on and after such Increase Option
Date, the Added Lender shall be and become a party to the Credit Agreement as a
Lender and have all of the rights and be obligated to perform all of the
obligations of a Lender thereunder with an Advance in the amount set forth
above.

 

 

The following administrative details apply to the Added Lender:

 

(A) Lending Office(s):         Lender name:
                                                                                          
  Address:
                                                                                          
   
                                                                                          
   
                                                                                          
   
                                                                                          
  Attention:
                                                                                          
  Telephone:
(    )                                                                                   
  Facsimile:
(    )                                                                                   

 



 

 

 

  Lender name:
                                                                                          
  Address:
                                                                                          
   
                                                                                          
   
                                                                                          
   
                                                                                          
  Attention:
                                                                                          
  Telephone:
(    )                                                                                   
  Facsimile:
(    )                                                                                   
      (B) Notice Address:         Lender name:
                                                                                          
  Address:
                                                                                          
   
                                                                                          
   
                                                                                          
   
                                                                                          
  Attention:
                                                                                          
  Telephone:
(    )                                                                                   
  Facsimile:
(    )                                                                                   
      (C) Payment Instructions:         Account No.:
                                                                                          
  At:
                                                                                          
   
                                                                                          
   
                                                                                          
   
                                                                                          
  Reference:
                                                                                          
  Attention:
                                                                                          

 

This Added Lender Agreement shall constitute a Loan Document under the Credit
Agreement. THIS ADDED LENDER AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER, AND SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICT OF LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION .

 

 

IN WITNESS WHEREOF, the Added Lender has caused this Added Lender Agreement to
be duly executed and delivered in _____________, ______________, by its proper
and duly authorized officer as of the day and year first above written.

 

  [ADDED LENDER]          
By:                                                                                             
 
Title:                                                                                           
   



 

 

CONSENTED TO as of                                                           

 

ROYAL CARIBBEAN CRUISES LTD.

 

 



F-2

 

 

By:
                                                                                            

Title:
                                                                                         

 

 

ACKNOWLEDGED as of                                                      

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

 

 

By:
                                                                                            

Title:
                                                                                         

 



F-3

 